 



Exhibit 10.1
AGENCY AGREEMENT
June 18, 2007
Tethys Petroleum Limited
P.O. Box 524
Suite 3, Borough House, Rue du Pre
St. Peter Port
Guernsey, GY1 6EL, Channel Islands
Attention: Dr. David Robson,
                  President and Chief Executive Officer
- and to -
CanArgo Energy Corporation
CanArgo Limited
P.O. Box 291
St. Peter Port
Guernsey, GY1 3RR, Channel Islands
Attention: Vincent McDonnell
                  President
Dear Mesdames/Sirs:
Re: Tethys Petroleum Limited – Initial Public Offering and Secondary Offering
Jennings Capital Inc. (the “Lead Agent”), Tristone Capital Inc. and Haywood
Securities Inc. (collectively, the “Agents” and each individually, an “Agent”)
understand that Tethys Petroleum Limited (the “Company”) proposes to issue and
sell a minimum of 9,090,909 Ordinary Shares (as defined below) and a maximum of
18,181,818 Ordinary Shares (the “Primary Shares”) and that CanArgo Limited (the
“Selling Shareholder”), a wholly-owned subsidiary of CanArgo Energy Corporation
(“CanArgo”), proposes to sell up to 8,000,000 Ordinary Shares (the “Secondary
Shares”). The Primary Shares and the Secondary Shares are referred to
collectively herein as the “Offered Shares”.
The Agents also understand that the Company has prepared and filed the
Preliminary Prospectus (as defined below) with respect to the Offered Shares
with the Securities Commissions (as defined below) in the Qualifying
Jurisdictions (as defined below) and has received the Preliminary MRRS Decision
Document (as defined below). The Agents also understand that the Company has
prepared the Final Prospectus (as defined below) and will file the same with the
Securities Commissions promptly after execution of this Agreement (as defined
below).
Upon and subject to the terms and conditions, and in reliance on the
representations and warranties contained herein, the Agents hereby severally
agree, to act as the exclusive agents of



--------------------------------------------------------------------------------



 



- 2 -

the Company and the Selling Shareholder to offer the Offered Shares for sale
from the Company and the Selling Shareholder, respectively, and to use their
best efforts to obtain subscriptions therefor, and the Company and the Selling
Shareholder hereby appoint the Agents as their exclusive agents in respect of
such offering, and in connection therewith the Company agrees to offer and sell
through the Agents the Primary Shares, and the Selling Shareholder agrees to
offer and sell through the Agents the Secondary Shares, at the purchase price of
US$2.75 per Offered Share, being an aggregate minimum purchase price of
US$24,999,999.75 and an aggregate maximum purchase price of US$49,999,999.50 in
respect of the Primary Shares and an aggregate purchase price of up to
US$22,000,000 in respect of the Secondary Shares, provided that no Secondary
Shares shall be sold hereunder unless the maximum number of Primary Shares are
sold are sold. The Agents propose to distribute the Offered Shares in the
Qualifying Jurisdictions pursuant to the Final Prospectus, in the United States
pursuant to the U.S. Placement Memorandum (as defined below) dated the date
hereof through one or more U.S. Dealers (as defined below) pursuant to
exemptions from the registration requirements of the U.S. Securities Laws (as
defined below) and in certain other jurisdictions as agreed between the Company,
the Selling Shareholder and the Agents (the “Other Jurisdictions”), all in the
manner contemplated by this Agreement.
The Company hereby grants to the Agents an irrevocable right (the
“Over-Allotment Option”) to offer for sale up to the number of additional
Ordinary Shares (the “Over-Allotment Shares”) issued by the Company that is
equal to 15% of the number of Primary Shares sold by the Company, on the same
basis (including payment of the Agency Fee per Over-Allotment Share) as the sale
of the Offered Shares. If the Lead Agent, on behalf of the Agents, elects to
exercise the Over-Allotment Option, the Lead Agent shall notify the Company in
writing not later than noon (Calgary time) on the 30th day following the Closing
Date (as defined below), which notice shall specify the number of Over-Allotment
Shares to be sold by the Agents and the date and time at which such
Over-Allotment Shares are to be sold (the “Over-Allotment Closing Time”). Such
date may be the same as the Closing Date but not earlier than the later of:
(i) the Closing Date, and (ii) two Business Days after the delivery date of such
notice, nor later than five Business Days after the date of delivery of such
notice. Over-Allotment Shares may be offered solely for the purpose of covering
over-allotments made in connection with the offering of the Offered Shares, if
any, and for market stabilization purposes. In this Agreement, references to
“Closing Date” and “Time of Closing” include the Over-Allotment Closing Time,
unless the context otherwise requires, and the Offered Shares and the
Over-Allotment Shares are hereinafter referred to, collectively, as the
“Shares”. Subject to the terms and conditions set forth in this Agreement, the
Lead Agent, on behalf of the Agents, shall be entitled to exercise the
Over-Allotment Option in whole or in part from time to time in their sole
discretion.
In consideration of the agreement of the Agents to distribute the Offered Shares
in the manner set forth herein, the Company and the Selling Shareholder
severally agree to pay to the Agents the Agency Fee (as defined below) and to
issue the Agents’ Compensation Options (as defined below) as specified in
Section 16 of this Agreement at the Time of Closing (as defined below).



--------------------------------------------------------------------------------



 



- 3 -

Terms and Conditions
The following are additional terms and conditions of this Agreement among the
Company, CanArgo, the Selling Shareholder and the Agents.
1. Definitions
Where used in this Agreement, or in any amendment to this Agreement, the
following terms will have the following meanings, respectively:

1.1   “affiliate” has the meaning ascribed thereto in section 1.2 of National
Instrument 45-106 of the Canadian Securities Administrators, as constituted at
the date of this Agreement;

1.2   “Agency Fee” has the meaning given to that term in Section 16.1 of this
Agreement;

1.3   “Agents’ Compensation Options” has the meaning given to that term in
Section 16.2 of this Agreement;

1.4   “Agreement” means the agreement resulting from the acceptance by each of
the Company and the Selling Shareholder of the offer made by the Agents by this
letter and the agreement of the Agents, the Company, CanArgo and the Selling
Shareholder to be bound hereby, and includes any amendment to or restatement of
this Agreement;

1.5   “Akkulka Block” means the area in Kazakhstan that is subject to the
Akkulka Exploration License and Contract;

1.6   “Akkulka Exploration License and Contract” means BNM’s exploration license
and contract in respect of the Akkulka Block;

1.7   “AMI Agreement” means the area of mutual interest and non-compete
agreement between the Company and CanArgo dated January 24, 2007;

1.8   “Aral Vostochniy Block” means the area that is subject to the Aral
Vostochniy Exploration Contract;

1.9   “Aral Vostochniy Exploration Contract” means NBC’s exploration contract in
respect of the Aral Vostochniy Block;

1.10   “Authorization” means, with respect to any Person, any order, permit,
approval, consent, waiver, license, qualification, registration or similar
authorization of any Governmental Body having jurisdiction over the Person;

1.11   “Beneficiaries” has the meaning given to that term in Section 14.6 of
this Agreement;

1.12   “BNM” means BN Munai LLP, a limited liability partnership registered in
Kazakhstan in which the Company, through TKL, has a 100% interest;



--------------------------------------------------------------------------------



 



- 4 -



1.13   “Business Day” means a day other than a Saturday, a Sunday or a day on
which chartered banks are not open for business in Calgary, Alberta or in
Toronto, Ontario;

1.14   “CEO Services Agreement” means the management services agreement between
the Company and Vazon providing for, among other things, the services of
Dr. David Robson as President and Chief Executive Officer of the Company;

1.15   “Claim” has the meaning given to that term in Section 14.1 of this
Agreement;   1.16   “Closing” means a closing of the purchase and sale of
Offered Shares hereunder;

1.17   “Closing Date” means June 27, 2007 and/or such other earlier or later
date or dates as may be agreed to in writing by the Company, CanArgo, the
Selling Shareholder and the Lead Agent on behalf of the Agents, each acting
reasonably, provided that the Closing Date for the initial Closing shall not be
later than July 6, 2007 and no Closing shall occur after September 13, 2007;

1.18   “Companies Law” means The Companies (Guernsey) Law, 1994, as amended;

1.19   “Contracts” means, collectively, the Kyzyloi Field License and Production
Contract, the Akkulka Exploration License and Contract and the Kul-Bas
Exploration and Production Contract;

1.20   “distribution” means “distribution” or “distribution to the public”, as
the case may be, as those terms are defined in applicable Securities Laws;

1.21   “Environmental Laws” means any applicable federal, provincial, local or
municipal Laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminates;

1.22   “Final MRRS Decision Document” means a final MRRS decision document for
the Final Prospectus issued in accordance with the MRRS;

1.23   “Final Prospectus” means the final long form prospectus of the Company
dated June 18, 2007, approved, signed and certified in accordance with the
Securities Laws, relating to the qualification for distribution of the Shares
under applicable Securities Laws in the Qualifying Jurisdictions;

1.24   “Financial Information” means:

  (a)   the audited consolidated balance sheets of the Company as at
December 31, 2006, 2005 and 2004 and the audited consolidated statements of
operations, changes in stockholders’ equity and cash flows for each of the years
in the three-year period ended December 31, 2006, together with the notes
thereto and the report of PWC thereon; and



--------------------------------------------------------------------------------



 



- 5 -

  (b)   the unaudited consolidated balance sheet of the Company as at March 31,
2007 and December 31, 2006 and the unaudited consolidated statements of
operations, changes in stockholders’ equity and cash flows for the three month
periods ended March 31, 2007 and 2006, together with the notes thereto;

1.25   “Gas Supply Contract” means the take-or-pay natural gas supply contract
between BNM and Gaz Impex S.A. LLP dated January 5, 2006 in respect of gas sales
from the Kyzyloi Field;

1.26   “Governmental Body” means any (a) multinational, federal, provincial,
state, municipal, local or other governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (b) any subdivision or authority of any of the foregoing, or (c) any
quasi-governmental, self-regulatory organization or private body exercising any
regulatory, expropriation or taxing authority under or for the account of its
members or any of the above, and includes the Regulatory Authorities;

1.27   “Indemnified Party” has the meaning given to that term in Section 14.1 of
this Agreement;

1.28   “Indemnifying Party” has the meaning given to that term in Section 14.3
of this Agreement;   1.29   “KPL” means Kulob Petroleum Limited, a wholly-owned
subsidiary of TTL;

1.30   “Kul-Bas” means Kul-Bas LLP, a limited liability partnership registered
in Kazakhstan in which BNM has a 100% interest;

1.31   “Kul-Bas Block” means the area that is subject to the Kul-Bas Exploration
and Production Contract;

1.32   “Kul-Bas Exploration and Production Contract” means Kul-Bas’ exploration
license and production contract in respect of the Kul-Bas Block;

1.33   “Kyzyloi Field” means the area that is subject to the Kyzyloi Field
License and Production Contract;

1.34   “Kyzyloi Field License and Production Contract” means BNM’s field license
and production contract in respect of the Kyzyloi Field;

1.35   “Law” means any and all applicable laws, including all statutes, codes,
ordinances, decrees, rules, regulations, municipal by-laws, judicial or arbitral
or administrative or ministerial or departmental or regulatory judgments,
orders, decisions, rulings or awards, binding on or affecting the Person
referred to in the context in which the word is used;

1.36   “Liens” means, with respect to any property or assets, any encumbrance or
title defect of whatever kind or nature, regardless of form, whether or not
registered or registrable and whether or not consensual or arising by law
(statutory or otherwise), including any



--------------------------------------------------------------------------------



 



- 6 -

    mortgage, lien, charge, pledge or security interest, whether fixed or
floating, or any assignment, lease, option, right of pre-emption, privilege,
encumbrance, easement, servitude, right of way, community property right,
restriction on transfer, restrictive covenant, right of use or any other right
or claim of any kind or nature whatever which affects ownership or possession
of, or title to, any interest in, or the right to use or occupy such property or
assets;

1.37   “Material Adverse Effect” or “Material Adverse Change” means any effect
on or change to the business of the Company and its subsidiaries, taken as a
whole, that is or is reasonably likely to be materially adverse to the results
of operations, financial condition, assets, liabilities (contingent or
otherwise), cash flow, income or business operations or prospects of such
business, taken as a whole, or to the completion of the transactions
contemplated by this Agreement or the Material Agreements;

1.38   “Material Agreements” means, collectively, this Agreement, the AMI
Agreement, the CEO Services Agreement, the Contracts, the Gas Supply Contract,
the NBC Acquisition Agreement and the Umbrella Management Services Agreement;

1.39   “material change”, “material fact” and “misrepresentation” have the
meanings attributed thereto under applicable Securities Laws;

1.40   “Material Subsidiaries” means TKL, TMG, BNM and Kul-Bas;

1.41   “McDaniel” means McDaniel & Associates Consultants Ltd., independent oil
and gas reservoir engineers of Calgary, Alberta;

1.42   “McDaniel Reserve Report” means the independent engineering evaluation of
the Company’s natural gas reserves prepared by McDaniel, dated April 24, 2007
and effective March 31, 2007;

1.43   “MRRS” means the mutual reliance review system procedures provided for
under National Policy 43-201 “Mutual Reliance Review System for Prospectuses and
Annual Information Forms” among the Securities Commissions and the securities
commissions and other securities regulatory authorities in each of the
territories of Canada;

1.44   “NBC” means Nursat-Bauyr & Co. LLP, a limited liability partnership
registered in Kazakhstan;

1.45   “NBC Acquisition Agreement” means the acquisition agreement dated May 10,
2007 between TKL and the former owner of NBC pursuant to which TKL has the right
to acquire NBC under the terms of such agreement;

1.46   “Offering Documents” has the meaning given to that term in Section 4.1 of
this Agreement;

1.47   “Option Plan” means the stock incentive plan of the Company referred to
as the “2007 Long Term Stock Incentive Plan” adopted by the Company in May,
2007;



--------------------------------------------------------------------------------



 



- 7 -



1.48   “Option Shares” means the Ordinary Shares issuable to the Agents upon the
exercise of the Agents’ Compensation Options;

1.49   “Ordinary Shares” means the US$0.10 par value ordinary shares in the
share capital of the Company as constituted on the date hereof;

1.50   “Person” includes any individual, general partnership, limited
partnership, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, joint stock company, association,
trust, trust company, bank, pension fund, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, Governmental
Body or other organization or entity, whether or not a legal entity, however
designated or constituted;

1.51   “Plans” has the meaning given to that term in Section 11.1.5.6 of this
Agreement;

1.52   “Preliminary MRRS Decision Document” means the receipt dated May 11, 2007
for the Preliminary Prospectus issued by the Alberta Securities Commission on
its own behalf and on behalf of the other Securities Commissions in accordance
with the MRRS;

1.53   “Preliminary Prospectus” means the preliminary long form prospectus of
the Company dated May 10, 2007 relating to the qualification for distribution of
the Shares under applicable Securities Laws in the Qualifying Jurisdictions;

1.54   “PWC” PricewaterhouseCoopers LLP, independent auditors of the Company;

1.55   “Qualifying Jurisdictions” means, collectively, each of the provinces of
Canada other than Quebec;

1.56   “Regulation D” means Regulation D adopted by the SEC pursuant to the U.S.
Securities Act;   1.57   “Regulation S” means Regulation S adopted by the SEC
pursuant to the U.S. Securities Act;   1.58   “Regulatory Authorities” means the
Securities Commissions, the SEC, U.S. State Securities Commissions, the Guernsey
Financial Services Commission, the TSX and Market Regulation Services, Inc.;  
1.59   “Resource Report” means the independent engineering evaluation of 49 oil
and natural gas prospects in the areas that are subject to the Contracts
prepared by McDaniel, dated April 26, 2007 and effective March 31, 2007;   1.60
  “SEC” means the United States Securities and Exchange Commission;   1.61  
“Securities Commission” means the applicable securities commission or regulatory
authority in each of the Qualifying Jurisdictions;



--------------------------------------------------------------------------------



 



- 8 -

1.62   “Securities Laws” means, collectively, the applicable securities laws of
each of the Qualifying Jurisdictions and the respective regulations and rules
made under those securities laws together with all applicable policy statements,
blanket orders and rulings of the Securities Commissions and all discretionary
orders or rulings, if any, of the Securities Commissions made in connection with
the transactions contemplated by this Agreement, together with applicable
published policy statements of the Canadian Securities Administrators;   1.63  
“Selling Firms” has the meaning given to that term in Section 3.1 of this
Agreement;   1.64   “Short-Term Loan” has the meaning ascribed thereto in the
Final Prospectus;   1.65   “Standard Listing Conditions” has the meaning given
to that term in Section 4.3.3 of this Agreement;   1.66   “Subsidiaries” means,
collectively, TSL, TKL, BNM, TMG, TTL, KPL, Kul-Bas and TSK;   1.67  
“subsidiary” has the meaning ascribed thereto in National Instrument 45-106 of
the Canadian Securities Administrators, as constituted at the date of this
Agreement;   1.68   “Supplementary Material” means, collectively, any amendment
to the Final Prospectus, or the U.S. Placement Memorandum, any amended or
supplemental prospectus or ancillary materials that may be filed by or on behalf
of the Company under the Securities Laws relating to the qualification for
distribution of the Shares under applicable Securities Laws;   1.69   “Tax Act”
means the Income Tax Act (Canada), as amended;   1.70   “Time of Closing” means
6:30 a.m. (Calgary time) on the Closing Date, or any other time on the Closing
Date as may be agreed to by the Company, CanArgo, the Selling Shareholder and
the Lead Agent;   1.71   “TKL” means Tethys Kazakhstan Limited, a wholly-owned
subsidiary of the Company;   1.72   “TMG” means TethysMunaiGaz LLP, a limited
liability partnership registered in Kazakhstan in which the Company, through
TKL, has a 100% interest;   1.73   “Transfer Agent” means Equity Transfer &
Trust Company;   1.74   “TSK” means Tethys Services Kazakhstan LLP, a limited
liability partnership registered in Kazakhstan in which the Company, through
TKL, has a 100% interest;   1.75   “TSL” means Tethys Services Limited, a
wholly-owned subsidiary of the Company;   1.76   “TSX” means the Toronto Stock
Exchange;



--------------------------------------------------------------------------------



 



- 9 -

1.77   “TTL” means Tethys Tajikistan Limited, a wholly-owned subsidiary of the
Company;   1.78   “Umbrella Management Services Agreement” means the management
services agreement to be entered into between the Company and Vazon prior to the
Closing Date providing for, among other things, the services of Vazon and the
services of certain executive officers of the Company;   1.79   “United States”
or “U.S.” means the United States of America, its territories and possessions,
any state of the United States and the District of Colombia;   1.80   “U.S.
Dealer” means a broker-dealer registered as such with the SEC under section 15
of the U.S. Exchange Act and who is a member of the National Association of
Securities Dealers, Inc.;   1.81   “U.S. Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended;   1.82   “U.S. Placement Memorandum” means the
Preliminary Prospectus or Final Prospectus, as the case may be, supplemented
with wrap pages describing, among other things, restrictions imposed under the
U.S. Securities Act;   1.83   “U.S. Qualifying Jurisdictions” means,
collectively, each of the states of the United States in which Shares are
offered and/or sold;   1.84   “U.S. Securities Act” means the United States
Securities Act of 1933, as amended;   1.85   “U.S. Securities Laws” means all of
the applicable federal securities laws and regulations of the United States,
including, without limitation, the U.S. Securities Act, and the U.S. Exchange
Act, and the state securities or “blue sky” laws of the U.S. Qualifying
Jurisdictions;   1.86   “U.S. State Securities Commissions” means the
Governmental Bodies charged with administering the state securities or “blue
sky” laws of the U.S. Qualifying Jurisdictions; and   1.87   “Vazon” means Vazon
Energy Limited, a company incorporated in Guernsey.

Capitalized terms used but not defined in this Agreement have the meanings given
to them in the Final Prospectus.
Any reference in this Agreement to a section, paragraph, subsection,
subparagraph, clause or subclause will refer to a section, paragraph,
subsection, subparagraph, clause or subclause of this Agreement.
All words and personal pronouns relating to those words will be read and
construed as the number and gender of the party or parties referred to in each
case required and the verb will be construed as agreeing with the required word
and/or pronoun.



--------------------------------------------------------------------------------



 



- 10 -

2.   Filing of Prospectus and Qualification of Shares

2.1   The Company will, as soon as possible following the execution of this
Agreement, file the Final Prospectus, in form and substance satisfactory to the
Agents acting reasonably, and all other documents required under the Securities
Laws with the Securities Commission in each of the Qualifying Jurisdictions, and
will obtain the Final MRRS Decision Document from the Alberta Securities
Commission on its own behalf and on behalf of the other Securities Commissions
as soon as possible after such filing and, in any event, not later than 5:00
p.m. (Calgary time) on June 20, 2007 (or such other time and/or later date as
the Company and the Lead Agent may agree) and will have taken all other steps
and proceedings that may be necessary on its part: (a) in order to qualify the
Shares for distribution in each of the Qualifying Jurisdictions by the Agents
and other Persons who are registered in a category permitting them to distribute
the Shares under the Securities Laws and who comply with the Securities Laws and
(b) to enable the Shares to be lawfully offered and sold on a private placement
basis through one or more U.S. Dealers in the United States in accordance with
the provisions of Schedule A to this Agreement.   3.   Distribution of the
Offered Shares and Certain Obligations of Agents

3.1   The Agents shall distribute the Shares to the public in the Qualifying
Jurisdictions and on a private placement basis in the United States and the
Other Jurisdictions directly and through other investment dealers and brokers,
only as permitted by Securities Laws, U.S. Securities Laws and the securities
legislation of the Other Jurisdictions and upon the terms and conditions set
forth in the Final Prospectus, the U.S. Placement Memorandum and in this
Agreement. The Agents and such other investment dealers and brokers are
collectively referred to herein as the “Selling Firms”. The Agents will not
directly sell or distribute any Offered Shares in the United States but may
arrange for sale of the Shares in the United States as contemplated by
Schedule A hereto, the provisions of which are agreed to by the Company, the
Selling Shareholder and the Agents and are incorporated by reference herein. The
Agents will not solicit offers to purchase or sell the Shares so as to require
registration thereof or the filing of a prospectus or any similar document under
the laws of any jurisdiction outside the Qualifying Jurisdictions and shall
comply with all applicable Securities Laws in each of the Qualifying
Jurisdictions into and from which they may offer or sell the Offered Shares. Any
agreements between the Agents and the other Selling Firms will contain similar
restrictions to the foregoing and the Agents will use their commercially
reasonable efforts to cause the Selling Firms to comply with all applicable
Securities Laws, U.S. Securities Laws and the securities legislation of the
Other Jurisdictions. For the purposes of this section, the Agents will be
entitled to assume that the Shares are qualified for distribution in any
Qualifying Jurisdiction in respect of which the Final MRRS Decision Document
evidences that a receipt or similar acceptance of the Final Prospectus has been
obtained from the applicable Securities Commission following the filing of the
Final Prospectus, unless the Agents, or the Lead Agent on behalf of the Agents,
receive notice to the contrary from the Company or the applicable Securities
Commission.



--------------------------------------------------------------------------------



 



- 11 -



3.2   The Agents will complete, and will use their reasonable commercial efforts
to cause the Selling Firms (if any) to complete, the distribution of the Shares
as promptly as possible after the Time of Closing. The Agents will notify the
Company and the Selling Shareholder when, in the Agents’ opinion, the Agents and
the Selling Firms (if any) have ceased distribution of the Shares and, promptly
after completion of the distribution of Shares, will provide the Company, in
writing, with a breakdown of the number of Shares distributed in each of the
Qualifying Jurisdictions and the U.S. Qualifying Jurisdictions where that
breakdown is required by the Securities Commission or U.S. State Securities
Commission of that province or state for the purpose of calculating fees payable
to that Securities Commission or U.S. State Securities Commission and for the
purpose of making any required filing with any Regulatory Authority.

3.3   No Agent will be liable to the Company or the Selling Shareholder under
this Section 3 with respect to a default by any of the other Agents or Selling
Firms, as the case may be unless such Agent participated in or contributed to
such default.

3.4   The Agents, severally, but not jointly, make the representations,
warranties and covenants in Schedule A hereto, and severally, but not jointly,
agree, on behalf of themselves and their United States affiliates, for the
benefit of the Company to comply with the selling restrictions imposed by the
U.S. Securities Laws and set forth in Schedule A hereto, which is incorporated
by reference herein and forms part of this Agreement.

3.5   The Lead Agent shall act as custodian of funds received from subscribers
for Shares pending the Closing of the Offering. Such funds shall be released at
the Closing in accordance with Section 12 of this Agreement, provided that if
the minimum offering amount of US$24,999,999.75 has not been subscribed for
prior to the date that is 90 days following the issuance of the Final MRRS
Decision Document, then the Lead Agent shall promptly return such funds to the
subscribers without interest or deduction unless such subscribers have
instructed the Lead Agent otherwise.

3.6   The Agents shall use their commercially reasonable efforts to cause the
distribution of the Shares in a manner that will satisfy the minimum
distribution requirement for listing of the Ordinary Shares on the TSX.

4.   Delivery of Prospectus and Related Matters

4.1   The Company will cause to be delivered to the Agents, at those delivery
points as the Agents may reasonably request, as soon as possible, and in any
event no later than 5:00 p.m. (Calgary time), on the Business Day immediately
following the issuance of the Final MRRS Decision Document, and thereafter from
time to time during the distribution of the Shares in Canada, as many commercial
copies of the Final Prospectus as the Agents may reasonably request. The Company
will similarly cause to be delivered to the Agents, without charge, at those
delivery points and in such number as the Agents may reasonably request,
commercial copies of the U.S. Placement Memorandum and any Supplementary
Material required to be delivered to purchasers or prospective purchasers of the
Shares. Each delivery of the Final Prospectus, the U.S. Placement Memorandum



--------------------------------------------------------------------------------



 



- 12 -

      or any Supplementary Material (collectively, the “Offering Documents”)
will constitute the Company’s and the Selling Shareholder’s consent to the use
of the Offering Documents by the Agents and the Selling Firms for the
distribution of the Shares in the Qualifying Jurisdictions and the private
placement of the Shares in the United States in compliance with the provisions
of this Agreement, the Securities Laws and U.S. Securities Laws.

4.2   Each delivery of the Offering Documents to the Agents by the Company in
accordance with Sections 4.1 and 4.3 will constitute the representation and
warranty of the Company, CanArgo and the Selling Shareholder to the Agents that
(except for the information and statements relating solely to the Agents and
furnished by them specifically for use in such document), at the respective
times of delivery and, in the case of the Final Prospectus and the U.S.
Placement Memorandum, together with Supplementary Material, if any, at the Time
of Closing:

  4.2.1   the information and statements contained in each of the Offering
Documents:

  4.2.1.1   are true and correct in all material respects;     4.2.1.2   do not
contain a misrepresentation; and     4.2.1.3   constitute full, true and plain
disclosure of all material facts relating to the Shares and to the Company and
its subsidiaries, considered as a whole in accordance with the Securities Laws;
and

  4.2.2   each of the Offering Documents complies in all material respects with
Securities Laws and U.S. Securities Laws applicable to such Offering Document.

4.3   The Company will deliver to the Agents, without charge, in Calgary,
Alberta, contemporaneously with or prior to the filing of the Final Prospectus,
as the case may be, unless otherwise indicated:

  4.3.1   a copy of the Final Prospectus, originally signed on behalf of the
Company (and CanArgo in its capacity as promoter of the Company) as required by
the Securities Laws of each of the Qualifying Jurisdictions;     4.3.2   a copy
of any other document required to be filed by the Company under the Securities
Laws in connection with the distribution of the Shares contemplated by this
Agreement;     4.3.3   evidence satisfactory to the Agents of the approval of
the listing and posting for trading on the TSX of the Shares and the Option
Shares, subject only to satisfaction by the Company of customary conditions
imposed by the TSX in similar circumstances (the “Standard Listing Conditions”);
and     4.3.4   a “long-form” comfort letter or comfort letters dated the date
of the Final Prospectus, in form and substance satisfactory to the Agents,
addressed to the



--------------------------------------------------------------------------------



 



- 13 -

      Agents, the board of directors of the Company from PWC, and based on a
review completed not more than two Business Days prior to the date of the Final
Prospectus, with respect to certain financial and accounting information
relating to the Company in the Final Prospectus, which letter shall be in
addition to the auditors’ reports contained in the Final Prospectus and any
auditors’ comfort letters addressed to the Securities Commissions.

4.4   The Selling Shareholder will deliver to the Agents, without charge, in
Calgary, Alberta, contemporaneously with or prior to the filing of the Final
Prospectus, a copy of any document required to be filed by the Selling
Shareholder under the Securities Laws in connection with the offering of the
Secondary Shares contemplated by this Agreement.

4.5   Comfort letters and other documents substantially similar to those
referred to in Sections 4.3.2 and 4.3.4 of this Agreement will be delivered to
the Agents and their counsel with respect to any Supplementary Material or other
relevant document, concurrently with the filing of the Supplementary Material or
other relevant document.

4.6   During the period commencing on the date hereof and until completion of
the distribution of the Shares, the Company and CanArgo will, so far as
practicable, provide to the Agents drafts of any press releases of the Company
or of CanArgo that includes information regarding the Company or the offering of
the Shares, for review by the Agents and the Agents’ counsel prior to issuance,
provided that any such review will be completed in a timely manner.

4.7   Prior to the filing of the Final Prospectus or any Supplementary Material
and the Time of Closing, each of the Company, CanArgo and the Selling
Shareholder will allow the Agents to participate fully in the preparation of
such documents and will allow the Agents and their advisors and representatives
to conduct all additional due diligence investigations which they may reasonably
require in order to fulfill their obligations as agents in connection with the
distribution of the Shares and in order to enable them to execute the
certificate required to be executed by them in the Final Prospectus and any
Supplementary Material, which may include investigations conducted up to the
Time of Closing, including without limitation the holding of a “due diligence”
meeting at or prior to the Time of Closing with officials of the Company,
CanArgo, the Selling Shareholder, their outside counsel and PWC as auditors of
the Company.

5.   Material Change

5.1   The Company, CanArgo and the Selling Shareholder will promptly inform the
Agents in writing during the period prior to the completion of the distribution
of the Shares of the full particulars of:

  5.1.1   any change (whether actual, anticipated, contemplated or proposed by,
or threatened against, the Company and whether financial or otherwise) in the
assets, liabilities (contingent or otherwise), business, affairs, prospects,
operations,



--------------------------------------------------------------------------------



 



- 14 -

      capital or control of the Company, considered as a whole, that would be
material to the Company, considered as a whole;     5.1.2   any material fact
which has arisen or has been discovered and would have been required to have
been stated in the Offering Documents had that fact arisen or been discovered
on, or prior to, the date of any of the Offering Documents; or     5.1.3   any
change in any material fact or any misstatement of any material fact contained
in any of the Offering Documents or any new material fact that has occurred or
been discovered after the date of this Agreement,

which, in any case, is of such a nature as to render any of the Offering
Documents untrue or misleading in any material respect or to result in any
misrepresentation in any of the Offering Documents or which would result in any
of the Offering Documents not complying in all material respects with Securities
Laws.

5.2   The Company will comply with Section 115 of the Securities Act (Alberta)
and with the comparable provisions of the Securities Laws of the other
Qualifying Jurisdictions, and the Company will prepare and will file promptly at
the request of the Agents any Supplementary Material which, in the opinion of
the Agents, acting reasonably, may be necessary or advisable, and will otherwise
comply with all legal requirements necessary to continue to qualify the Shares
for distribution in each of the Qualifying Jurisdictions and each of CanArgo and
the Selling Shareholder shall cooperate with and assist the Company, acting
reasonably, for purposes of facilitating compliance by the Company with the
provisions of this Section 5.2.

5.3   In addition to the provisions of Sections 5.1 and 5.2, the Company,
CanArgo and the Selling Shareholder will, in good faith, discuss with the Agents
any change or fact contemplated in Section 5.1 which is of such a nature that
there may be reasonable doubt as to whether notice should be given to the Agents
under Section 5.1 and will consult with the Agents with respect to the form and
content of any Supplementary Material proposed to be filed by the Company, it
being understood and agreed that no such Supplementary Material will be filed
with any Securities Commission prior to the review and approval by the Agents
and their counsel, acting reasonably.

5.4   The Company, CanArgo and the Selling Shareholder, as applicable, will
promptly inform the Agents in writing during the period prior to the completion
of the distribution of the Shares of the full particulars of:

  5.4.1   any request of any Regulatory Authority for any amendment to the Final
Prospectus or any Supplementary Material or for any additional information in
respect of the distribution of the Shares, the Company, CanArgo or the Selling
Shareholder;



--------------------------------------------------------------------------------



 



- 15 -

  5.4.2   the receipt by the Company, CanArgo or the Selling Shareholder of any
material communication, whether written or oral, from any Regulatory Authority
relating to the Offering Documents or the distribution of the Shares;     5.4.3
  any notice or other correspondence received by the Company, CanArgo or the
Selling Shareholder from any Governmental Body requesting any information,
meeting or hearing relating to the Company, its subsidiaries, the distribution
of the Shares or any other event or state of affairs that the Company or the
Selling Shareholder reasonably believes could have a Material Adverse Effect; or
    5.4.4   the issuance by any Regulatory Authority of any order to cease or
suspend trading or distribution of the Ordinary Shares, or of the institution,
or threat of institution of any proceedings for that purpose or any notice of
investigation that could potentially result in an order to cease or suspend
trading or distribution of the Ordinary Shares.

6.   Regulatory Approvals

6.1   The Company will file or cause to be filed with the TSX prior to the
filing of the Final Prospectus with the Securities Commissions, all necessary
documents and will take or cause to be taken all necessary steps to ensure that
the Shares and the Option Shares have been approved for listing and posting for
trading on the TSX, subject only to satisfaction by the Company of the Standard
Listing Conditions.

6.2   The Company will make all necessary filings, take all necessary steps and
pay all filing fees required to be paid in connection with the transactions
contemplated in this Agreement.

6.3   Prior to filing of the Final Prospectus, the Company shall provide the
Agents and their counsel with written evidence of the receipt of each material
regulatory approval (other than the Final MRRS Decision Document) required to
give effect to the transactions contemplated in this Agreement.   7.  
Representations and Warranties of the Company, CanArgo and the Selling
Shareholder

Each of the Company, CanArgo and the Selling Shareholder jointly and severally
represents and warrants to, and agrees with, the Agents that:

7.1   each of the Company and the Subsidiaries has been duly incorporated,
continued or amalgamated and organized and is validly existing under the laws of
its jurisdiction of incorporation, continuance, amalgamation or organization, as
applicable, and has all requisite corporate power, capacity and authority to own
its properties and assets and to carry on its business and affairs as currently
conducted and as disclosed in the Final Prospectus, and the Company has all
requisite corporate power, capacity and authority to



--------------------------------------------------------------------------------



 



- 16 -

     enter into and deliver this Agreement and the other Material Agreements to
which it is a party and to perform its obligations hereunder and thereunder;

7.2   each of the Company and the Subsidiaries is duly registered, licensed or
qualified to carry on business in each jurisdiction and with such regulatory
authorities, including without limitation the applicable Governmental Body, if
any, where the failure to be so registered, licensed or qualified would have a
Material Adverse Effect;

7.3   the Company or a Subsidiary is the beneficial owner and registered holder
(directly or indirectly, as described in the Final Prospectus) of 100% of the
outstanding securities or equity of each of the Subsidiaries and none of the
Company or any subsidiaries, directly or indirectly, holds any shares, other
securities, options or rights to subscribe for shares or other securities of any
other corporation, partnership or other entity material to the Company, other
than as described in the Final Prospectus;

7.4   the Shares to be sold under this Agreement by the Company and Selling
Shareholder will be duly and validly created and issued by the Company and, when
issued and sold by the Company and sold by the Selling Shareholder,
respectively, will be fully paid and non-assessable Ordinary Shares, will have
the attributes set out in the Final Prospectus, and will not have been issued in
violation of or subject to any pre-emptive rights or contractual rights to
purchase securities issued by the Company;

7.5   except as disclosed in the Final Prospectus, there is no action, suit,
investigation, arbitration or proceeding before any Regulatory Authority or
Governmental Body or, to the knowledge of the Company, CanArgo or the Selling
Shareholder by any other Person, pending, or, to the knowledge of the Company,
CanArgo or the Selling Shareholder, threatened against or affecting the Company
or any of the Subsidiaries or their businesses which, individually or in the
aggregate, if determined adversely to the interest of the Company or a
Subsidiary, as the case may be, would have a Material Adverse Effect;

7.6   the execution, delivery and performance by the Company of this Agreement
and each of the other Material Agreements to which it is a party, and the
execution, delivery and performance by the Subsidiaries of the Material
Agreements to which they are parties, as the case may be:

  7.6.1   has been duly authorized by all necessary action on the part of the
Company and the applicable Subsidiaries;     7.6.2   does not require the
consent, approval, authorization, registration or qualification of or with any
court, Governmental Body or other third party, except: (a) those which have been
obtained (or will be obtained prior to the Time of Closing), (b) those as may be
required (and will be obtained prior to the Time of Closing) under applicable
Securities Laws, or (c) in respect of certain Material Agreements, those that
are described in the Final Prospectus;



--------------------------------------------------------------------------------



 



- 17 -

  7.6.3   does not (or will not with the giving of notice, the lapse of time or
the happening of any other event or condition) result in a breach or a violation
of, or conflict with or result in a default under, or allow any other Person to
exercise any rights under:

  7.6.3.1   any of the terms or provisions of the constating documents or
resolutions of the board of directors (or any committee thereof) or resolutions
of securityholders of the Company or the Subsidiaries; or     7.6.3.2   any Law
applicable to the Company or the Subsidiaries, or any judgment, decree, order or
award of any court, Governmental Body or arbitrator having jurisdiction over
either the Company or any of the Subsidiaries, of which the Company is aware, or
any agreement, license or permit necessary for the conduct of their businesses,
to which either of the Company or any of the Subsidiaries is a party or by which
their businesses may be affected;

provided in each case, such breach, violation, conflict, default or rights would
have a Material Adverse Effect or affect the ability of the Company or the
Subsidiaries to perform their respective obligations under this Agreement and
each of the other Material Agreements;

  7.6.4   will not, to the knowledge of the Company, give rise to any Lien on or
with respect to the properties or assets now owned or hereafter acquired by the
Company or the Subsidiaries or the acceleration of or the maturity of any debt
under any material indenture, mortgage, lease, agreement or instrument binding
or affecting any of them or any of their properties, other than with respect to
the Short-Term Loan, which is to be repaid concurrently with the Closing of the
Offering as described in the Final Prospectus;

7.7   this Agreement has been and, at the Time of Closing, each of the other
Material Agreements will have been, duly executed and delivered by the Company
and the Subsidiaries that are parties thereto, as the case may be, and
constitutes or will constitute, as applicable, a legal, valid and binding
obligation of the Company or the applicable Subsidiaries, as the case may be,
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally, and subject to the
qualification that equitable remedies (including specific performance and
injunctive relief) may only be granted in the discretion of a court of competent
jurisdiction and that rights of indemnity, contribution and waiver and the
ability to sever unenforceable terms may be limited by applicable law;

7.8   each of the Company and the Subsidiaries is not (a) in breach or violation
of any of the terms or provisions of, or in default under (whether after notice
or lapse of time or both) any indenture, mortgage, note, contract, deed of
trust, loan agreement, lease or other agreement (written or oral) or instrument
to which it is a party or by which it is bound or



--------------------------------------------------------------------------------



 



- 18 -

       to which any of its property or assets is subject, or (b) in violation of
the provisions of the articles or resolutions or any statute or any judgment,
decree, order, rule or regulation of any court or governmental agency or body
having jurisdiction over it or any of its properties, in each case which breach
or violation or the consequences thereof would, alone or in the aggregate, have
a Material Adverse Effect;

7.9   each of the Company and the Subsidiaries has conducted and is conducting
its business in compliance with all applicable Laws, rules and regulations of
each jurisdiction in which it carries on business (except where non-compliance
with such laws, rules or regulations would not have a Material Adverse Effect),
and holds all licences, registrations and qualifications (the “Licences”) which
are material to the Company and its subsidiaries, taken as a whole, in all
jurisdictions in which it carries on business and the Licences are in good
standing and there is no event that constitutes, or with the giving of notice,
the lapse of time or the happening of any other event or condition, will
constitute a default under the Licences and the Licences are in full force and
effect, and have not been rescinded, terminated or otherwise nullified except
where such default would not have a Material Adverse Effect;

7.10   there is no agreement in force or effect to which the Company is a party
or of which the Company is aware and which in any manner affects or will affect
the voting or control of any of the securities of the Company and which will be
in effect at the Time of Closing;

7.11   the authorized share capital of the Company consists of 500,000,000
Ordinary Shares, all having a par value of US$0.10 per share, and as at the Time
of Closing (prior to the completion of the sale of the Shares) there will be
26,934,878 Ordinary Shares validly issued and outstanding as fully paid and
non-assessable and, other than (a) pursuant to the terms of this Agreement,
(b) 15,013,484 Ordinary Shares reserved or to be reserved prior to the Time of
Closing for issuance pursuant to the options and warrants listed in the Final
Prospectus under the heading “Options and Warrants to Purchase Securities”, and
(c) 1,500,000 Ordinary Shares to be reserved for issuance under the terms of the
NBC Acquisition Agreement, no other Ordinary Shares will be reserved for
issuance;

7.12   except as disclosed in the Final Prospectus, no Person has any written or
oral agreement, option, understanding or commitment, or any right or privilege
capable of becoming such (i) under which the Company, is, or may become,
obligated to issue any of its securities or (ii) for the purchase of any
security (including debt) of the Company or any of the Subsidiaries or any part
of their respective businesses;

7.13   other than as may be required under the Securities Laws or by the TSX or
as otherwise disclosed in the Prospectus, no consent, approval, authorization,
order, registration or qualification of or with any court, Governmental Body or
other third party is required for the issue, sale, delivery and distribution of
the Offered Shares, as contemplated by this Agreement, or the consummation by
the Company of the other transactions contemplated by this Agreement except as
have been obtained, or where a failure to satisfy such requirement would not
have a Material Adverse Effect or would not prevent the consummation of the
transactions contemplated by this Agreement;



--------------------------------------------------------------------------------



 



- 19 -



7.14   since March 31, 2007, other than as disclosed in the Final Prospectus:

  7.14.1   there has not been any material change (actual, anticipated, proposed
or prospective, whether financial or otherwise) in the investments, affairs,
assets or liabilities (contingent or otherwise) of the Company and its
subsidiaries, taken as a whole;     7.14.2   there has not been any material
change in the equity capitalization or long-term or short-term debt of the
Company and its subsidiaries, taken as a whole;     7.14.3   there has not been
any material change in the business, business prospects, condition (financial or
otherwise) or results of the operations of the Company and its subsidiaries,
taken as a whole; and     7.14.4   the Company and the Subsidiaries have carried
on their respective businesses in the ordinary course and in the manner
described in the Final Prospectus;

7.15   the Transfer Agent at its principal office in Calgary and Toronto has
been the duly appointed registrar and transfer agent of the Company with respect
to the Ordinary Shares;

7.16   the TSX has conditionally approved the listing of the Shares and the
Option Shares, subject to satisfaction by the Company of the Standard Listing
Conditions;

7.17   the form and terms of the certificate for the Ordinary Shares have been
approved and adopted by the board of directors of the Company and do not
conflict with any applicable Laws and comply with the rules of each of the
Regulatory Authorities;

7.18   the Financial Information has been prepared in accordance with U.S.
generally accepted accounting principles and present fairly, in all material
respects, the financial condition of the Company as at the dates referred to in
such information;

7.19   although it does not warrant title, none of the Company, CanArgo or the
Selling Shareholder has reason to believe that, except as disclosed in the Final
Prospectus, the Company or a Subsidiary, as applicable, has title to or the
irrevocable right to produce and sell its petroleum and related hydrocarbons
(for the purpose of this clause, the foregoing are referred to as the
“Interest”) on the terms described in the Final Prospectus and does represent
and warrant that the Interest is free and clear of adverse claims created by,
through or under the Company or the Subsidiaries, as applicable, except as
disclosed in the Final Prospectus, related to bank financing or those arising in
the ordinary course of business, which are not material in the aggregate and
that to their knowledge after due inquiry, the Company or a Subsidiary, as
applicable, holds its Interest under valid and subsisting leases, licenses,
permits, concessions, concession agreements, contracts, subleases, reservations
or other agreements;



--------------------------------------------------------------------------------



 



- 20 -



7.20   the Company has made available to McDaniel prior to the issuance of the
McDaniel Report, for the purpose of preparing the McDaniel Reserve Report, all
information requested by McDaniel which information did not contain any
misrepresentation at its date. The Company has no knowledge of a material
adverse change in any reserves information provided to McDaniel since the date
that such information was so provided. The Company has no reason to believe that
the McDaniel Reserve Report does not reasonably present the aggregate quantity
and net present values of the estimated future net revenues of oil reserves of
the Company as at its effective date in respect of the reserves information
therein based upon information available in respect of such reserves at the time
the McDaniel Reserve Report was provided and the assumptions contained therein
as to commodity prices and costs and the Company does not believe such report
overstated the aggregate quantity and net present values of such reserves;

7.21   the Company has made available to McDaniel prior to the issuance of the
Resource Report, for the purpose of preparing the Resource Report, all
information requested by McDaniel which information did not contain any
misrepresentation at its date. The Company has no knowledge of a material
adverse change in any information provided to McDaniel since the date that such
information was so provided. The Company has no reason to believe that the
Resource Report does not reasonably present the aggregate estimated prospective
resource volumes of the 49 oil and natural gas prospects that are the subject of
the Contracts as at its effective date in respect of the resource information
therein based upon information available in respect of such resources at the
time the Resource Report was prepared and the assumptions contained therein and
the Company does not believe such estimate overstated the aggregate quantity of
such resources;

7.22   the Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are customary in the
businesses in which it is engaged; all policies of insurance and fidelity or
surety bonds insuring the Company or its business, assets, employees, officers
and directors are in full force and effect; the Company is in compliance with
the terms of such policies and instruments in all material respects; and there
are no material claims by the Company under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; the Company has no reason to believe that it will
not be able to renew their existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue their business at a cost that would not have a Material Adverse
Effect;

7.23   except as disclosed in the Final Prospectus, (i) each of the Company and
the Subsidiaries is in compliance with Environmental Laws, (ii) each of the
Company and the Subsidiaries has received and is in compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (iii) each of the Company and the Subsidiaries has
not received notice of any actual or potential liability for the investigation
or remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with





--------------------------------------------------------------------------------



 



- 21 -

    Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect;   7.24   in the ordinary course of the business of each
of the Company and the Material Subsidiaries, such entities periodically review
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, taken as a whole, in the course of which they
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties); each of the Company and the Subsidiaries also
conducts pre-acquisition investigations of new assets to identify potential
violations of Environmental Laws, train management personnel in the recognition
of and proper response to incidents of non-compliance with Environmental Laws
and establish procedures for communicating such incidents to its senior
management. On the basis of such review, except as set forth in the Final
Prospectus, neither the Company nor any Material Subsidiary has concluded that
such associated costs and liabilities would singly or in the aggregate, have a
Material Adverse Effect;   7.25   neither the Company nor any Subsidiary has any
outstanding liability, contingent or otherwise, and neither the Company nor any
Subsidiary was a party to or bound by any agreement of guarantee, support,
indemnification, assumption or endorsement of, or any other similar commitment
with respect to, the obligations, liabilities (contingent or otherwise) or
indebtedness of any Person other than those reflected in the Final Prospectus,
the indemnification and contribution provisions in this Agreement or other
liabilities in the ordinary course of business, consistent with past practice;  
7.26   neither the Company nor any Subsidiary will be, at the Time of Closing,
prohibited, directly or indirectly, from paying any dividends, from making any
other distribution on its capital stock, shares or other securities, or from
paying any interest or repaying any loans, advances or other indebtedness;  
7.27   no securities commission, stock exchange or comparable authority has
issued any order preventing the use of any of the Offering Documents or
preventing or suspending the distribution of the Shares or the trading of
securities of the Company generally and the Company is not aware of any
investigation, order, inquiry or proceeding that has been commenced or which is
pending, contemplated or threatened by any such authority;   7.28   the
attributes of the Shares will be, at the Time of Closing, consistent in all
material respects with the descriptions thereof in the Final Prospectus;   7.29
  to the knowledge of the Company, CanArgo and the Selling Shareholder, other
than the Agents and the Selling Firms, or as otherwise provided in this
Agreement, there is no Person acting or purporting to act at the request of the
Company who is entitled to any brokerage, finder’s or agency fee in connection
with the distribution of the Shares;



--------------------------------------------------------------------------------



 



- 22 -

7.30   the books and records of the Company and the Subsidiaries made available
to the Agents, or their counsel or foreign counsel engaged to conduct due
diligence on behalf of the Agents, in connection with their due diligence
investigations for the periods from their respective dates of creation,
incorporation or amalgamation, as the case may be, to the date of examination
thereof are the original books and records of the Company and the Subsidiaries
and contain copies of all proceedings (or certified copies thereof) of the
shareholders, the board of directors and all committees of the board of
directors of such entities and there have been no other meetings, resolutions or
proceedings of the shareholders, board of directors or any committee of the
board of directors to the date of review of such books and records not reflected
in such books and records other than those which have been disclosed to the
Agents;   7.31   each of the Company and the Subsidiaries have properly
completed and filed on a timely basis all tax returns required to be filed by
them and all federal, state, provincial, local and foreign income, profits,
franchise, sales, use, occupancy, excise and other taxes and assessments
(including interest and penalties) that are or may become payable by or due from
the Company or the Subsidiaries have been fully paid when due or adequate
provisions have been made in respect thereof in the books and records of the
Company;   7.32   PWC are independent public accountants as required under
applicable laws and there has not been any disagreement (within the meaning of
National Instrument 51-102 of the Canadian Securities Administrators) since
December 31, 2006 with PWC in its capacity as the auditors of the Company;  
7.33   as at the Time of Closing the amount of all indebtedness of the Company
owing to CanArgo, together with accrued and unpaid interest, will not exceed the
amount disclosed in the Final Prospectus;   7.34   to the knowledge of the
Company, CanArgo and the Selling Shareholder, none of the Company’s directors or
officers are now, or have ever been, subject to an order or ruling of any
securities regulatory authority or stock exchange prohibiting such individual
from acting as a director or officer of a public company or of a company listed
on a particular stock exchange;   7.35   except as disclosed in the Final
Prospectus, none of the directors, officers or employees of the Company or any
of its subsidiaries, no Person who owns, directly or indirectly, more than 10%
of any class of securities of the Company or securities of any Person
exchangeable for more than 10% of any class of securities of the Company, nor
any associate or affiliate of any of the foregoing, had or has any material
interest, direct or indirect, in any material transaction or any proposed
material transaction with the Company or its subsidiaries which, as the case may
be, materially affects, is material to or will materially affect the Company and
its subsidiaries, taken as a whole;   7.36   the Company, CanArgo and the
Selling Shareholder each make the applicable representations, warranties and
covenants in Schedule A hereto, which is incorporated by reference herein and
forms part of this Agreement; and



--------------------------------------------------------------------------------



 



- 23 -

7.37   in connection with the offer and sale of the Agents’ Compensation
Options, the Company and its affiliates have complied with Rule 903 of
Regulation S,

provided that the representations and warranties of CanArgo and the Selling
Shareholder in this Section 7 are only made to the extent of the actual
knowledge of the Chairman of CanArgo.
8. Representations and Warranties of the Selling Shareholder
The Selling Shareholder represents and warrants to, and agrees with, the Agents
that:

8.1   the Selling Shareholder has been duly formed pursuant to the Companies Law
and is validly subsisting under the Companies Law and has all necessary
corporate power, authority and qualifications to:

  8.1.1   execute and deliver this Agreement, to perform its obligations
hereunder and to carry out the transactions contemplated hereby and thereby and
by the Final Prospectus; and     8.1.2   own and sell the Secondary Shares;

8.2   the Selling Shareholder has all requisite corporate power, capacity and
authority to enter into and deliver this Agreement and to perform its
obligations hereunder and this Agreement has been duly executed and delivered by
or on behalf of the Selling Shareholder. This Agreement is a valid and binding
obligation of the Selling Shareholder, enforceable against the Selling
Shareholder in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualifications
that equitable remedies (including specific performance and injunctive relief)
may only be granted in the discretion of a court of competent jurisdiction and
that rights of indemnity, contribution and waiver and the ability to sever
unenforceable terms may be limited by applicable law;   8.3   the execution,
delivery and performance by the Selling Shareholder of this Agreement:

  8.3.1   does not require the consent, approval, authorization, registration or
qualification of or with any court, Governmental Body or other third party,
except: (i) those which have been obtained (or will be obtained prior to the
Time of Closing), or (ii) those as may be required (and will be obtained prior
to the Time of Closing) under applicable Securities Laws;     8.3.2   does not
(or will not with the giving of notice, the lapse of time or the happening of
any other event or condition) result in a breach or a violation of, or conflict
with or result in a default under, or allow any other Person to exercise any
rights under:



--------------------------------------------------------------------------------



 



- 24 -



  8.3.2.1   any of the terms or provisions of the constating documents or
resolutions of the board of directors (or any committee thereof) or resolutions
of securityholders of the Selling Shareholder; or     8.3.2.2   any Law
applicable to the Selling Shareholder, or any judgment, decree, order or award
of any court, Governmental Body or arbitrator having jurisdiction over any of
the Selling Shareholder, of which the Selling Shareholder is aware, or any
agreement, license or permit necessary for the conduct of its businesses, to
which the Selling Shareholder is a party or by which its business may be
affected;

provided in each case, such breach, violation, conflict, default or rights would
have a Material Adverse Effect or affect the ability of the Selling Shareholder
to perform its obligations under this Agreement;

  8.3.3   will not, to the knowledge of the Selling Shareholder, give rise to
any Lien on or with respect to the properties or assets now owned or hereafter
acquired by the Selling Shareholder or the acceleration of or the maturity of
any debt under any material indenture, mortgage, lease, agreement or instrument
binding or affecting it or any of its properties, other than with respect to the
Short-Term Loan, which is to be repaid concurrently with the Closing of the
Offering as described in the Final Prospectus;

8.4   at the time of delivery of the Secondary Shares to be sold by the Selling
Shareholder, the Selling Shareholder will be the lawful owner of and will have
good and marketable title to the Secondary Shares, free and clear of any Liens
other than those arising pursuant to this Agreement. Upon delivery of and
payment for the Secondary Shares to be sold by the Selling Shareholder
hereunder, good and marketable title to such Secondary Shares will pass to the
purchasers thereof, free and clear of any Liens (other than as created or
permitted by the Agents). Except as described in the Final Prospectus or created
hereby, there are no outstanding options, warrants, rights, or other agreements
or arrangements requiring the Selling Shareholder at any time to transfer any
Shares to be sold pursuant to this Agreement by the Selling Shareholder;

8.5   there is not pending or, to the knowledge of the Selling Shareholder,
threatened against the Selling Shareholder any action, suit or proceeding which
(a) questions the validity of this Agreement or of any action taken or to be
taken by the Selling Shareholder pursuant to or in connection with this
Agreement or (b) is required to be disclosed in the Final Prospectus;

8.6   there is no requirement on the part of the Selling Shareholder to make any
filings with, give any notice to, or obtain any consent, approval,
authorization, registration, or qualification of or with any court, Governmental
Body or other third party in connection with the execution and delivery of this
Agreement and the completion by the Selling Shareholder of the transactions
contemplated by this Agreement, except (a) those which have been obtained or
will be obtained prior to the Time of Closing, or (b) those as may



--------------------------------------------------------------------------------



 



- 25 -



    be required (and will be obtained prior to the Time of Closing) under
applicable Securities Laws; and   8.7   except as disclosed in the Final
Prospectus, there is no action, suit, investigation, arbitration or proceeding
before any Regulatory Authority or Governmental Body or, to the knowledge of the
Selling Shareholder by any other Person, pending, or, to the knowledge of the
Selling Shareholder threatened, against or affecting the Selling Shareholder or
its business which, if determined adversely to the interest of such entity,
would prevent the consummation of the transactions contemplated by this
Agreement and the Selling Shareholder is not aware of any existing ground on
which such action, suit, investigation, arbitration or proceeding might be
commenced with any reasonable likelihood of success.

9. Representations and Warranties of CanArgo
CanArgo represents and warrants to, and agrees with, the Agents that:

9.1   CanArgo has been duly incorporated and is validly existing under the
Delaware General Corporation Law;

9.2   CanArgo has full legal right, power and authority to enter into this
Agreement and this Agreement has been duly executed and delivered by or on
behalf of CanArgo. This Agreement is a valid and binding obligation of CanArgo
enforceable against such entity in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualifications that equitable remedies (including specific performance and
injunctive relief) may only be granted in the discretion of a court of competent
jurisdiction and that rights of indemnity, contribution and waiver and the
ability to sever unenforceable terms may be limited by applicable law;

9.3   except as disclosed in the Final Prospectus, there is no action, suit,
investigation, arbitration or proceeding before any Regulatory Authority or
Governmental Body or, to the knowledge of CanArgo by any other Person, pending,
or, to the knowledge of CanArgo threatened, against or affecting CanArgo or its
business which, if determined adversely to the interest of any such entity,
would prevent the consummation of the transactions contemplated by this
Agreement and CanArgo is not aware of any existing ground on which such action,
suit, investigation, arbitration or proceeding might be commenced with any
likelihood of success;

9.4   the execution, delivery and performance by CanArgo of this Agreement:

  9.4.1   does not require the consent, approval, authorization, registration or
qualification of or with any court, Governmental Body or other third party,
except: (a) those which have been obtained (or will be obtained prior to the
Time of Closing), or (b) those as may be required (and will be obtained prior to
the Time of Closing) under applicable Securities Laws;



--------------------------------------------------------------------------------



 



- 26 -

  9.4.2   does not (or will not with the giving of notice, the lapse of time or
the happening of any other event or condition) result in a breach or a violation
of, or conflict with or result in a default under, or allow any other Person to
exercise any rights under:

  9.4.2.1   any of the terms or provisions of the constating documents or
resolutions of the board of directors (or any committee thereof) or resolutions
of securityholders of CanArgo; or     9.4.2.2   any Law applicable to CanArgo,
or any judgment, decree, order or award of any court, Governmental Body or
arbitrator having jurisdiction over CanArgo, of which CanArgo is aware, or any
agreement, license or permit necessary for the conduct of its business, to which
CanArgo is a party or by which its business may be affected;

provided in each case, such breach, violation, conflict, default or rights would
have a Material Adverse Effect or affect the ability of CanArgo to perform its
obligations under this Agreement;

  9.4.3   will not, to the knowledge of CanArgo, give rise to any Lien on or
with respect to the properties or assets now owned or hereafter acquired by
CanArgo or the acceleration of or the maturity of any debt under any material
indenture, mortgage, lease, agreement or instrument binding or affecting it or
any of its properties, other than with respect to the Short-Term Loan, which is
to be repaid concurrently with the Closing of the Offering as described in the
Final Prospectus;

9.5   all corporate actions required to be taken by or on behalf of CanArgo,
including the passing of all requisite resolutions of its board of directors,
necessary to carry out its obligations pursuant to this Agreement has been
completed;

9.6   there is not pending or, to the knowledge of CanArgo, threatened against
CanArgo any action, suit or proceeding which (a) questions the validity of this
Agreement or of any action taken or to be taken by CanArgo pursuant to or in
connection with this Agreement or (b) is required to be disclosed in the Final
Prospectus; and

9.7   there is no requirement on the part of CanArgo to make any filings with,
give any notice to, or obtain any consent, approval, authorization,
registration, or qualification of or with any court, Governmental Body or other
third party in connection with the execution and delivery of this Agreement and
the completion by CanArgo of the transactions contemplated by this Agreement,
except (a) those which have been obtained or will be obtained prior to the Time
of Closing, or (b) those as may be required (and will be obtained prior to the
Time of Closing) under applicable Securities Laws.



--------------------------------------------------------------------------------



 



- 27 -



10. Covenants of the Company, CanArgo and the Selling Shareholder

10.1   The Company covenants and agrees with the Agents and the Selling
Shareholder that the Company will advise the Agents and the Selling Shareholder,
promptly after receiving notice thereof, of the time when the Final Prospectus
and any Supplementary Material has been filed and receipts therefore have been
obtained (including, in respect of the Final Prospectus, the Final MRRS Decision
Document) and will provide evidence satisfactory to the Agents and the Selling
Shareholder, acting reasonably, of each filing and the issuance of receipts.

10.2   Until the distribution of the Shares has been completed, the Company,
CanArgo and the Selling Shareholder severally covenant and agree with the
Agents, that the Company, CanArgo and the Selling Shareholder will advise the
Agents, promptly after receiving notice or obtaining knowledge, of (a) the
issuance by any Regulatory Authority of any order suspending or preventing the
use of any of the Offering Documents; (b) the suspension of the qualification of
the Shares for distribution in any of the Qualifying Jurisdictions; (c) the
institution, threatening or contemplation of any proceeding for any of those
purposes; or (d) any requests made by any Regulatory Authority for amendments or
supplements to the Final Prospectus or for additional information, and will use
their commercially reasonable efforts to prevent the issuance of any such order
and, if any such order is issued, to obtain the withdrawal of the order as
quickly as possible.

10.3   The Company, CanArgo and the Selling Shareholder jointly covenant and
agree with each of the Agents that each of the Company, CanArgo and the Selling
Shareholder will not at any time, directly or indirectly, take any action
intended, or which might reasonably be expected, to cause or result in, or which
will constitute, stabilization or manipulation of the price of the securities of
the Company to facilitate the sale or resale of any of the Shares or otherwise.

10.4   The Company will apply the proceeds from the issue and sale of the
Primary Shares and the Over-Allotment Shares, if any, in accordance with the
disclosure set out under the heading “Use of Proceeds” in the Final Prospectus.

10.5   Each of the Company, CanArgo and the Selling Shareholder will use its
commercially reasonable efforts to promptly do, make, execute, deliver or cause
to be done, made, executed or delivered, all such acts, documents and things as
the Agents may reasonably require from time to time for the purpose of giving
effect to this Agreement and take all such steps as may be reasonably within its
power to implement to their full extent the provisions of this Agreement.

11. Conditions of Closing

11.1   The obligation of the Agents to act as agents with respect to the offer
and sale of the Primary Shares from the Company and the Secondary Shares from
the Selling Shareholder will be subject to the following conditions, which
conditions may be waived in writing in whole or in part by the Lead Agent on
behalf of the Agents:



--------------------------------------------------------------------------------



 



- 28 -



  11.1.1   the Agents will have received a legal opinion from Ogier, Guernsey
counsel to the Company and the Selling Shareholder, dated and delivered the
Closing Date, in form and substance satisfactory to the Agents and their
counsel, acting reasonably (and such counsel may rely upon opinions of local
counsel where such counsel deems such reliance proper as to the laws other than
the laws of Guernsey and may rely as to matters of fact, on certificates of
auditors, public officials and officers of the Company and the Selling
Shareholder) with respect to the following matters:

  11.1.1.1   each of the Company and TKL: (a) is a corporation duly incorporated
and validly existing under the laws of Guernsey, (b) is duly qualified under
Guernsey law to carry on its business in each jurisdiction in which it currently
carries on business, and (c) has all requisite corporate power and authority
under Guernsey law to carry on its business and to own, lease and operate its
property and assets, as described in the Final Prospectus, except to the extent
that the failure to be so qualified does not have a material adverse impact on
the business and affairs of the Company and its subsidiaries, taken as a whole;

  11.1.1.2   the Selling Shareholder is a corporation duly incorporated and
validly existing under the laws of Guernsey;     11.1.1.3   as to the authorized
capital of the Company and TKL and as to the number of Ordinary Shares which
will, upon receipt of the consideration therefor be issued and outstanding as
fully paid and non-assessable Ordinary Shares as at the date of such opinion;  
  11.1.1.4   as to the holder of all of the outstanding shares of TKL;    
11.1.1.5   the execution and filing of each of the Preliminary Prospectus and
the Final Prospectus with the Securities Commissions, have been duly approved
and authorized by all necessary action on the part of the Company;     11.1.1.6
  the Shares have been validly authorized and issued and are outstanding as
fully paid and non-assessable Ordinary Shares of the Company;     11.1.1.7   the
attributes of the Ordinary Shares are consistent in all material respects with
the description thereof in the Final Prospectus;     11.1.1.8   all necessary
action has been taken by the board of directors of each of the Company, TKL and
the Selling Shareholder to authorize the execution and delivery by each such
entity of this Agreement and each other Material Agreement to which it is a
party, as applicable, and the performance of their respective obligations under
this Agreement and each other Material Agreement to which it is a party, as
applicable, and



--------------------------------------------------------------------------------



 



- 29 -

      this Agreement and each other Material Agreement to which it is a party,
as applicable, has been duly executed and delivered by each of the Company, TKL
and the Selling Shareholder;     11.1.1.9   each of the CEO Services Agreement
and the Umbrella Management Services Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to customary exceptions and limitations relating to
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights and equitable remedies generally;     11.1.1.10   the form and
terms of the certificate for the Ordinary Shares (a) have been approved and
adopted by the board of directors of the Company, and (b) do not conflict with
the applicable Laws of Guernsey or the constating documents of the Company;    
11.1.1.11   the Company has taken all necessary corporate action to duly appoint
the Transfer Agent at its principal offices in Calgary and Toronto as the
transfer agent and registrar for the Ordinary Shares;     11.1.1.12   the
execution and delivery of this Agreement and the fulfilment of the terms of this
Agreement by the Company:

  (a)   do not and will not result in a breach of or default under, and do not
and will not create a state of facts which, after notice or lapse of time or
both, will result in a breach of or default under, and do not and will not
conflict with:

  (i)   any of the terms, conditions or provisions of the constating documents
or resolutions of the securityholders or board of directors, or any committee of
the board of directors, of the Company; or     (ii)   any Laws of Guernsey
applicable to the Company; and

  (b)   to counsel’s knowledge, do not require the consent, approval,
authorization, registration or qualification of or with any court, Governmental
Body or other third party under Guernsey law or regulation (other than those
that have been obtained);

  11.1.1.13   the execution and delivery of this Agreement and the fulfilment of
the terms of this Agreement by the Selling Shareholder:

  (a)   do not and will not result in a breach of or default under, and do not
and will not create a state of facts which, after notice or



--------------------------------------------------------------------------------



 



- 30 -

      lapse of time or both, will result in a breach of or default under, and do
not and will not conflict with:

  (i)   any of the terms, conditions or provisions of the constating documents
or resolutions of the securityholders or the board of directors, or any
committee of the board of directors, of the Selling Shareholder; or     (ii)  
any Laws of Guernsey applicable to the Selling Shareholder; and

  (b)   to counsel’s knowledge, do not require the consent, approval,
authorization, registration or qualification of or with any court, Governmental
Body or other third party under Guernsey law or regulation (other than those
that have been obtained); and

  11.1.1.14   the statements in the section in the Final Prospectus entitled
“Guernsey Taxation Considerations for Shareholders not Resident in Guernsey”, to
the extent that such statements are statements as to matters of the laws of
Guernsey, are correct in all material respects;

  11.1.2   the Agents will have received a legal opinion from Denton Wilde
Sapte, Kazakhstan counsel to the Company, dated and delivered the Closing Date,
in form and substance satisfactory to the Agents and their counsel, acting
reasonably (and such counsel may rely as to matters of fact, on certificates of
auditors, public officials and officers of the Company and its Subsidiaries)
with respect to the following matters:

  11.1.2.1   each of BNM, TMG, Kul-Bas and TSK: (a) is a limited liability
partnership duly formed and validly existing under the laws of the Kazakhstan,
(b) is duly qualified to carry on its business in each jurisdiction in which it
currently carries on business, and (c) has all requisite power and authority to
carry on its business and to own, lease and operate its property and assets, as
described in the Final Prospectus, except to the extent that the failure to be
so qualified does not have a material adverse impact on the business and affairs
of the Company and its subsidiaries, taken as a whole;     11.1.2.2   all
necessary action has been taken by each of BNM and Kul-Bas to authorize the
execution and delivery by each such entity of the Contracts to which it is a
party, as applicable, and the performance of their respective obligations under
the Contracts to which each is a party, as applicable;



--------------------------------------------------------------------------------



 



- 31 -



  11.1.2.3   the statements in the section in the Final Prospectus entitled
“Risk Factors Related to the Republic of Kazakhstan – Taxation Risks and
Issues”, to the extent that such statements are statements as to matters of the
laws of Kazakhstan, are correct in all material respects;

  11.1.3   the Agents will have received a due diligence report from Denton
Wilde Sapte dated not more than 21 days prior to the Closing Date, substantially
in the form provided in the due diligence report of such firm dated May 2007,
providing affirmative confirmation regarding the status and validity of the
Contracts as at the date of such report;     11.1.4   the Agents will have
received a legal opinion from Satterlee Stephens Burke & Burke LLP, U.S. counsel
to CanArgo, dated and delivered the Closing Date, in form and substance
satisfactory to the Agents and their counsel, acting reasonably (and such
counsel may rely as to matters of fact, on certificates of auditors, public
officials and officers of CanArgo) with respect to the following matters:

  11.1.4.1   CanArgo is a corporation validly existing under the laws of the
State of Delaware;     11.1.4.2   the execution by CanArgo and the filing with
the Securities Commissions of each of the Preliminary Prospectus and the Final
Prospectus, have been duly approved and authorized by all necessary action on
the part of CanArgo;     11.1.4.3   all necessary action has been taken by the
board of directors of CanArgo to authorize the execution and delivery by it of
this Agreement and the performance of its obligations under this Agreement, and
this Agreement has been duly executed and delivered by CanArgo;

  11.1.5   the Agents will have received a legal opinion from Borden Ladner
Gervais LLP, Canadian counsel to the Company, CanArgo and the Selling
Shareholder, dated and delivered the Closing Date, in form and substance
satisfactory to the Agents and their counsel, acting reasonably (and such
counsel may rely upon opinions of local counsel where such counsel deems such
reliance proper as to the laws other than Canada, British Columbia, Alberta and
Ontario and may rely, as to matters of fact, on certificates of auditors, public
officials and officers of the Company, CanArgo and the Selling Shareholder) with
respect to the following matters:

  11.1.5.1   all necessary documents have been filed, all requisite proceedings
have been taken and all necessary approvals, permits, consents and
authorizations have been obtained by the Company under the laws of each of the
Qualifying Jurisdictions in order to qualify the distribution of the Shares
through investment dealers or brokers who are registered under applicable
legislation of the Qualifying Jurisdictions and who



--------------------------------------------------------------------------------



 



- 32 -

      have complied with the relevant provisions of such applicable legislation,
and to distribute the Agents’ Compensation Options to the Agent;     11.1.5.2  
no filing, proceeding, approval, consent or authorization is required to be
made, taken or obtained by the Company under Applicable Securities Laws to
permit the issuance by the Company of the Option Shares;     11.1.5.3   as to
the first trade of the Option Shares by the holders thereof;     11.1.5.4   the
TSX has conditionally approved the listing of the Shares and the Option Shares,
subject to the satisfaction of the Standard Listing Conditions;     11.1.5.5  
the form and terms of the certificate for the Ordinary Shares comply with the
applicable requirements of the TSX;     11.1.5.6   the Shares will be qualified
investments under the Tax Act for trusts governed by registered retirement
savings plans, registered retirement income funds and deferred profit sharing
plans (the “Plans”) and for trusts governed by registered education savings
plans;     11.1.5.7   the confirmation of the opinion in the Final Prospectus
entitled “Canadian Federal Income Tax Considerations”;     11.1.5.8   the
Company is a reporting issuer or its equivalent in each of the Qualifying
Jurisdictions in which such concept exists, and is not in default of the
requirements of the Securities Laws of such Qualifying Jurisdictions; and    
11.1.5.9   assuming the due authorization, execution and delivery of this
Agreement by each of the Company, the Selling Shareholder and CanArgo, this
Agreement constitutes a legal, valid and binding obligation of each of the
Company, the Selling Shareholder and CanArgo enforceable against each such
entity in accordance with its terms, subject to customary exceptions and
limitations relating to bankruptcy, insolvency and other similar laws affecting
the enforcement of creditors’ rights and equitable remedies generally and
subject to customary limitations in respect of the rights of indemnity and
contribution contained in the Agreement.

11.1.6   if any of the Offered Shares are to be sold in the United States, the
Agents will have received an opinion, in form and substance acceptable to the
Agents and their counsel, Dorsey & Whitney LLP, acting reasonably, to the effect
that the



--------------------------------------------------------------------------------



 



- 33 -



  offer, sale and delivery of the Offered Shares in the United States does not
require registration under the U.S. Securities Act;   11.1.7   the Agents will
have received from their counsel, Blake, Cassels & Graydon LLP, a legal opinion
dated and delivered the Closing Date, in form and substance satisfactory to the
Agents, with respect to those matters as the Agents may reasonably require
relating to the distribution of the Shares. In connection with that opinion,
counsel to the Agents may rely on the opinions of counsel to the Company and the
Selling Shareholder, any underlying certificates and, with respect to matters
governed by the laws of jurisdictions other than the Province of Alberta, on the
opinions of local counsel to the Company;   11.1.8   the Agents will have
received certificates dated the Closing Date signed by those senior officers of
the Company as may be acceptable to the Agents, acting reasonably, in form and
content satisfactory to the Agents, acting reasonably, with respect to:

  11.1.8.1   the constating documents of the Company;     11.1.8.2   the
resolutions of the board of directors of the Company relevant to the issue and
sale of the Shares, listing of the Shares on the TSX, appointment of the
Transfer Agent, approval of the form of certificate representing the Ordinary
Shares, the execution of this Agreement and each of the Material Agreements and
matters ancillary thereto; and     11.1.8.3   the incumbency and signatures of
signing officers of the Company;

11.1.9   the Agents will have received certificates dated the Closing Date
signed by those senior officers of CanArgo and the Selling Shareholder, as may
be acceptable to the Agents, acting reasonably, in form and content satisfactory
to the Agents, acting reasonably, with respect to:

  11.1.9.1   the resolutions of the board of directors of CanArgo and the
Selling Shareholder relevant to the sale of the Secondary Shares and the
execution of this Agreement; and     11.1.9.2   the incumbency and signatures of
signing officers of each of CanArgo and the Selling Shareholder;

11.1.10   the Agents will have received from PWC a comfort letter, dated the
Closing Date, in form and substance satisfactory to the Agents, acting
reasonably, bringing forward to the date which is two Business Days prior to the
Closing Date the information contained in the comfort letter referred to in
Section 4.3.4;

11.1.11   the Company will have delivered to the Agents, at the Time of Closing,
a certificate dated the Closing Date addressed to the Agents and signed by the



--------------------------------------------------------------------------------



 



- 34 -

    President and Chief Executive Officer of the Company and the Chief Financial
Officer of the Company, certifying for and on behalf of the Company, after
having made due inquiries, with respect to the following matters:

  11.1.11.1   the Company has complied with all the covenants and satisfied all
the terms and conditions of this Agreement on its part to be complied with and
satisfied at or prior to the Time of Closing, except to the extent that the same
have been waived by the Agents pursuant hereto;     11.1.11.2   the
representations and warranties of the Company contained in this Agreement, and
in any certificates of the Company delivered pursuant to or in connection with
this Agreement, are true and correct as at the Time of Closing, with the same
force and effect as if made on and as at the Time of Closing, after giving
effect to the transactions contemplated by this Agreement;     11.1.11.3   no
order, ruling or determination having the effect of ceasing the trading or
suspending the sale of the Shares has been issued and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of such
officers, contemplated or threatened by any regulatory authority; and    
11.1.11.4   as to such other matters as the Agents may reasonably request;

      and all of those matters will in fact be true and correct as at the Time
of Closing;     11.1.12   each of CanArgo and the Selling Shareholder, as
applicable, will have delivered to the Agents, at the Time of Closing, a
certificate dated the Closing Date addressed to the Agents and signed by two
authorized officers of each of CanArgo and the Selling Shareholder,
respectively, certifying for and on behalf of CanArgo and the Selling
Shareholder, as applicable, after having made due inquiries, with respect to the
following matters:

  11.1.12.1   each of CanArgo and the Selling Shareholder, as applicable, has
complied with all the covenants and satisfied all the terms and conditions of
this Agreement on its part to be complied with and satisfied at or prior to the
Time of Closing, except to the extent that the same have been waived by the
Agents pursuant hereto;     11.1.12.2   the representations and warranties of
each of CanArgo and the Selling Shareholder, as applicable, contained in this
Agreement, and in any certificates of CanArgo and the Selling Shareholder, as
applicable, delivered pursuant to or in connection with this Agreement, are true
and correct as at the Time of Closing, with the same force and effect as if made
on and as at the Time of Closing, after giving effect to the transactions
contemplated by this Agreement;



--------------------------------------------------------------------------------



 



- 35 -

  11.1.12.3   no order, ruling or determination having the effect of ceasing the
trading or suspending the sale of the Offered Shares has been issued and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of such officers, contemplated or threatened by any regulatory
authority; and     11.1.12.4   as to such other matters as the Agents may
reasonably request;

      and all of those matters will in fact be true and correct as at the Time
of Closing;     11.1.13   all actions required to be taken by or on behalf of
the Company, including the passing of all requisite resolutions of the board of
directors of the Company and all requisite filings with Governmental Bodies and
Regulatory Authorities will have occurred at or prior to the Time of Closing so
as to validly authorize the execution and filing of the Preliminary Prospectus,
the Final Prospectus and any Supplementary Material;     11.1.14   all actions
required to be taken by or on behalf of each of CanArgo and the Selling
Shareholder, including the passing of all requisite resolutions and all
requisite filings with any Governmental Body or other third party will have
occurred at or prior to the Time of Closing;     11.1.15   the Shares will have
been listed on the TSX effective as of the Closing Date, subject only to the
Standard Listing Conditions, and the Option Shares will have been approved for
listing upon their exercise, subject only to the Standard Listing Conditions;
and     11.1.16   the Agents will have received such other certificates,
opinions, agreements, materials or documents in form and substance satisfactory
to the Agents and the Agents’ counsel as the Agents and the Agents’ counsel may
reasonably request.

11.2   In the event that Over-Allotment Option is exercised in accordance with
its terms:

  11.2.1   the Company will, at or prior to Over-Allotment Closing Time, deliver
to the Lead Agent, acting on behalf of the Agents, that number of Over-Allotment
Shares in respect of which the Agents are exercising the Over-Allotment Option
and the Agents will become obligated to offer for sale from the Company such
number of Over-Allotment Shares; and     11.2.2   the Agents will have received
such certificates, opinions, agreements, materials or documents set out in
Section 11.1 in form and substance satisfactory to the Agents and their counsel,
as the Agents or their counsel may reasonably request.

12. Closing

12.1   The closing of the purchase and sale of the Offered Shares will be
completed at the Time of Closing at the offices of Borden Ladner Gervais LLP in
Calgary, Alberta, or at any



--------------------------------------------------------------------------------



 



- 36 -



  other place determined in writing by the Company, CanArgo, the Selling
Shareholder and the Agents. For the avoidance of doubt, the Agents, the Company
and the Selling Shareholder can arrange for additional closings after the
completion of the initial Closing, in which case the conditions set forth in
Section 11 and the deliveries contemplated in this Section 12 shall apply to
each of the initial Closing and such subsequent Closings.   12.2   The Company
and the Selling Shareholder will deliver to the Lead Agent one or more
definitive certificates representing in aggregate the Offered Shares and one or
more certificates representing in aggregate the Agents’ Compensation Options,
registered in such name or names as the Lead Agent shall notify the Company and
the Selling Shareholder in writing not less than 48 hours prior to the Time of
Closing.   12.3   Delivery of the Offered Shares and the Agents’ Compensation
Options pursuant to Section 12.2 above will be made against payment by the
Agents of the purchase price for the Offered Shares, net of the Agency Fee and
the Agents’ expenses payable by the Company and the Selling Shareholder pursuant
to Section 16, by wire transfers of immediately available (same day) funds to:
(a) in the case of the Company, such account of the Company as the Company shall
direct, and (b) in the case of the Selling Shareholder, such account of the
Selling Shareholder as the Selling Shareholder shall direct. The directions
referred to in this Section 12.3 shall be delivered to the Lead Agent on behalf
of the Agents in writing not less than 48 hours prior to the Time of Closing.  
12.4   At or prior to the Time of Closing, the Agents shall have received all of
the certificates, opinions, agreements, materials or other documents specified
in Section 11.1. Such certificates, opinions, agreements, materials and other
documents, and the securities and purchase price specified in Section 12.3 may
be delivered prior to the Time of Closing and held in escrow, to be released
upon the conditions agreed among the Agents, the Company, CanArgo and the
Selling Shareholder.

13. Restrictions on Further Issues or Sales

13.1   During the period commencing on the date of this Agreement and ending on
the day which is 90 days following the Closing Date, the Company will not, and
will cause its subsidiaries not to, directly or indirectly, without the prior
written consent of the Lead Agent (which consent will not be unreasonably
withheld), directly or indirectly issue, sell, offer, grant an option or right
in respect of, or otherwise dispose of any Ordinary Shares or any securities
convertible into or exercisable or exchangeable for any Ordinary Shares, or
announce any intention to effect the foregoing, other than: (a) the sale of
Primary Shares and Over-Allotment Shares, if any, pursuant to this Agreement,
(b) the grant or exercise of stock options and other similar issuances pursuant
to the Option Plan, (c) the issue of Ordinary Shares upon exercise of the
Agents’ Compensation Options and other convertible securities, warrants or
options outstanding prior to the Closing Date, (d) the issue of Ordinary Shares
pursuant to obligations disclosed in the Final Prospectus, and (e) the issue of
Ordinary Shares or other equity securities of the Company as consideration for
the acquisition of oil and natural gas properties or shares of companies



--------------------------------------------------------------------------------



 



- 37 -

    in the energy industry in compliance with applicable Securities Laws and the
rules and policies of applicable Regulatory Authorities.

14. Indemnification

14.1   The Company will (subject to Section 14.4 and Section 15) protect, hold
harmless and indemnify each of the Agents and their respective affiliates and
their respective directors, officers, employees, shareholders and agents
(collectively, the “Indemnified Parties” and individually an “Indemnified
Party”) from and against all losses (other than losses of profit in connection
with the distribution of the Offered Shares), claims, damages, liabilities,
costs and expenses, including, without limitation, all amounts paid to settle
actions or satisfy judgments or awards and all reasonable legal fees and
expenses (collectively, a “Claim”) caused by or arising directly or indirectly
by reason of:

  14.1.1   any breach of or default under any representation, warranty, covenant
or agreement of the Company in this Agreement or any other document or
certificate to be delivered by the Company pursuant hereto or the failure of the
Company to comply with any of its obligations hereunder or thereunder;    
14.1.2   any information or statement (except for any information or statement
relating solely to the Agents or any of them and furnished by the Agents
specifically for use in such documents) contained in any of the Offering
Documents being or being alleged to be a misrepresentation or untrue or any
omission or alleged omission to state in those documents any material fact
(except for any information and statements relating solely to the Agents or any
of them, and furnished by them specifically for use in such document) required
to be stated in those documents or necessary to make any of the statements
therein not misleading in light of the circumstances in which they were made;  
  14.1.3   any statement (except for matters relating solely to the Agents or
any of them, and furnished by them specifically for use in such statements)
contained in any information or documents filed by or on behalf of the Company
with the Securities Commissions in compliance, or intended compliance, with the
Securities Laws until the date on which the distribution of Offered Shares is
completed, which at the time and in the light of the circumstances in which it
was made contained or is alleged to have contained a misrepresentation or was
untrue, false or misleading;     14.1.4   any order made or any inquiry,
investigation or proceeding instituted, threatened or announced by any court,
securities regulatory authority, stock exchange or by any other competent
authority, based upon any untrue statement, omission or misrepresentation or
alleged untrue statement, omission or misrepresentation (except a statement,
omission or misrepresentation relating solely to the Agents or any of them and
furnished by them specifically for use in such document) contained in any of the
Offering Documents, preventing or restricting the trading in or the sale or
distribution of the Shares; or



--------------------------------------------------------------------------------



 



 - 38 -

  14.1.5   the Company not complying with any requirement of any Securities Laws
or applicable provision of U.S. Securities Laws (except where such
non-compliance results solely from the actions of the Agents or their affiliates
or representatives);

    and will reimburse the Indemnified Parties for all reasonable costs, charges
and expenses, as incurred, which any of them may pay or incur in connection with
investigating or disputing any Claim or action related thereto. This indemnity
will be in addition to any liability which the Company may otherwise have.  
14.2   Each of CanArgo and the Selling Shareholder will jointly and severally
protect, hold harmless and indemnify each of the Indemnified Parties from and
against all Claims caused by or arising directly or indirectly by reason of:

  14.2.1   any breach of or default under any representation, warranty, covenant
or agreement of CanArgo or the Selling Shareholder in this Agreement or any
other document or certificate to be delivered by CanArgo or the Selling
Shareholder pursuant hereto or the failure of CanArgo or the Selling Shareholder
to comply with any of its obligations hereunder or thereunder;     14.2.2   any
information or statement contained in any of the Offering Documents (except any
information or statement relating solely to the Agents or any of them and
furnished by the Agents specifically for use in such documents) being or being
alleged to be a misrepresentation or untrue or any omission or alleged omission
to state in those documents any material fact required to be stated in those
documents or necessary to make any of the statements therein not misleading in
light of the circumstances in which they were made;     14.2.3   any statement
(except any information or statement relating solely to the Agents or any of
them and furnished by the Agents specifically for use in such documents)
contained in any information or documents filed by or on behalf of the Company
with the Securities Commissions in compliance, or intended compliance, with the
Securities Laws which at the time and in the light of the circumstances in which
it was made contained or is alleged to have contained a misrepresentation or was
untrue, false or misleading;     14.2.4   any order made or any inquiry,
investigation or proceeding instituted, threatened or announced by any court,
securities regulatory authority, stock exchange or by any other competent
authority, based upon any untrue statement, omission or misrepresentation or
alleged untrue statement, omission or misrepresentation contained in any of the
Offering Documents, preventing or restricting the distribution of or trading in
the Shares; or     14.2.5   CanArgo or the Selling Shareholder not complying
with any requirement of any Securities Laws or applicable provision of U.S.
Securities Laws (except where such non-compliance results solely from the
actions of the Agents or their affiliates or representatives);



--------------------------------------------------------------------------------



 



- 39 -



    and will reimburse the Indemnified Parties for all reasonable costs, charges
and expenses, as incurred, which any of them may pay or incur in connection with
investigating or disputing any Claim or action related thereto, provided that
the liability of CanArgo and the Selling Shareholder shall be limited to an
amount equal to the aggregate gross proceeds, after payment of the Agency Fee
relating thereto, from the sale of the Offered Shares under the terms of this
Agreement. This indemnity will be in addition to any liability which CanArgo or
the Selling Shareholder may otherwise have.   14.3   If any Claim contemplated
by Sections 14.1 or 14.2 is asserted against any of the Indemnified Parties, or
if any potential Claim contemplated by this section comes to the knowledge of
any of the Indemnified Parties, the Indemnified Party concerned will notify in
writing the applicable indemnifying parties hereunder (collectively, the
“Indemnifying Parties” and individually an “Indemnifying Party”), as soon as
reasonably practicable, of the nature of the Claim (provided that any failure to
so notify in respect of any potential Claim will not, subject to the following,
affect the liability of the Indemnifying Parties under this section and provided
further that any failure to so notify in respect of any actual Claim will affect
the liability of the Indemnifying Parties under this section only to the extent
that an Indemnifying Party is prejudiced by such failure). The Indemnifying
Parties will, subject to the following, be entitled (but not required) to assume
the defence on behalf of the Indemnified Party of any suit brought to enforce
the Claim; provided that the defence will be through legal counsel selected by
the Indemnifying Parties and acceptable to the Indemnified Party, acting
reasonably, and no admission of liability will be made by the Indemnifying
Parties or the Indemnified Party without, in each case, the prior written
consent of all the Indemnified Parties affected and the Indemnifying Parties, in
each case, which consent will not be unreasonably withheld. An Indemnified Party
will have the right to employ separate counsel in any such suit and participate
in its defence but the fees and expenses of that counsel will be at the expense
of the Indemnified Party unless:

  14.3.1   the Indemnifying Parties fail to assume the defence of the suit on
behalf of the Indemnified Party within ten days of receiving notice of the suit;
    14.3.2   the employment of that counsel has been authorized by the
Indemnifying Parties; or     14.3.3   the named parties to the suit (including
any added or third parties) include the Indemnified Party and any of the
Indemnifying Parties and the Indemnified Party has been advised in writing by
counsel that there are legal defences available to the Indemnified Parties that
are different or in addition to those available to the Indemnifying Parties or
that representation of the Indemnified Party by counsel for the Indemnifying
Parties is inappropriate as a result of the potential or actual conflicting
interests of those represented;

    (in each of clauses 14.3.1, 14.3.2 or 14.3.3, the Indemnifying Parties will
not have the right to assume the defence of the suit on behalf of the
Indemnified Party, but the Indemnifying Parties will be liable to pay the
reasonable fees and expenses of separate



--------------------------------------------------------------------------------



 



- 40 -

    counsel for all Indemnified Parties and, in addition, of local counsel in
each applicable jurisdiction). Notwithstanding the foregoing, no settlement may
be made by an Indemnified Party without the prior written consent of the
Indemnifying Parties, which consent will not be unreasonably withheld. 14.4  
The rights of indemnity contained in subsections 14.1 and 14.2 will not enure to
the benefit of the Agents if the provisions of Sections 4 and 5 have been
complied with and the Person asserting any claim contemplated by subsections
14.1 and 14.2 was not provided with a copy of the Final Prospectus, the U.S.
Placement Memorandum or Supplementary Material, as the case may be, which
corrects any untrue statement or information, misrepresentation (for the
purposes of Securities Laws or any of them) or omission which is the basis of
the Claim and which is required under Securities Laws or U.S. Securities Laws to
be delivered to that Person by the Agents or the Selling Firms (if any).   14.5
  The Indemnifying Parties waive any right they may have of first requiring an
Indemnified Party to proceed against or enforce any other right, power, remedy
or security or to claim payment from any other Person before claiming under the
indemnity provided for in this Section 14. It is not necessary for an
Indemnified Party to incur expense or make payment before enforcing such
indemnity.   14.6   The Indemnifying Parties hereby acknowledge and agree that,
with respect to Sections 14 and 15 of this Agreement, the Agents are contracting
on their own behalf and as agents for their affiliates, directors, officers,
employees, shareholders and agents and their respective affiliates, directors,
officers, employees, shareholders and agents (collectively, the
“Beneficiaries”). In this regard, each of the Agents will act as trustee for the
Beneficiaries of the covenants of the Indemnifying Parties under Sections 14 and
15 of this Agreement with respect to the Beneficiaries and accepts these trusts
and will hold and enforce those covenants on behalf of the Beneficiaries.   14.7
  If any Claim is brought in connection with the transactions contemplated by
this Agreement and any of the Agents is required to testify in connection
therewith or is required to respond to procedures designed to discover
information relating thereto, the reasonable fees of the Agents at the normal
per diem rate for its directors, officers, employees and agents involved in
preparation for, and attendance at, such proceedings or in so responding and any
other reasonable costs and out-of-pocket expenses incurred by it in connection
therewith will be paid by the Indemnifying Parties as they are incurred.   14.8
  The obligations under Sections 14 and 15 shall apply whether or not the
transactions contemplated by this Agreement are completed and shall survive the
completion of the transactions contemplated under this Agreement and the
termination of this Agreement.   14.9   No Indemnified Party shall have the
right to recover any amount from an Indemnifying Party if such Indemnified
Party’s claim has been satisfied by another Indemnified Party.



--------------------------------------------------------------------------------



 



- 41 -

15.   Right of Contribution   15.1   In order to provide for just and equitable
contribution in circumstances in which an indemnity provided in Section 14 of
this Agreement would otherwise be available in accordance with its terms but is,
for any reason not solely attributable to any one or more of the Indemnified
Parties, held to be unavailable to or unenforceable by the Indemnified Parties
or enforceable otherwise than in accordance with its terms, the Indemnified
Parties and the Indemnifying Parties, as the case may be, will contribute to the
aggregate of all claims, damages, liabilities, costs and expenses and all losses
(other than losses of profits in connection with the distribution of the Shares)
of the nature contemplated in Section 14 of this Agreement:

  15.1.1   in such proportion as is appropriate to reflect the relative benefits
received by the Indemnifying Parties on the one hand and any Indemnified Party
on the other hand, from, in the case of the Indemnifying Parties, the
distribution of the Shares and, in the case of the Indemnified Parties, the
distribution of the Shares; or     15.1.2   if the allocation provided by clause
15.1.1 above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
15.1.1 above but also the relative fault of the Indemnifying Parties on the one
hand and the Agents on the other hand, in connection with the matters or things
referred to in Sections 14.1 and 14.2 which resulted in such Claims, as well as
any other relevant equitable considerations;

    provided that the Indemnified Parties shall not in any event be liable to
contribute, in the aggregate, any amount in excess of the total fee or any
portion thereof actually received by them pursuant to this Agreement. The
relative benefits received by the Indemnifying Parties on the one hand and the
Indemnified Parties on the other shall be deemed to be in the same ratio as the
total proceeds from the distribution of the Shares received by the Indemnifying
Parties is to the Agents’ total fee received by the Agents pursuant to this
Agreement. For greater certainty, solely as between the Company and the Selling
Shareholder, the relative benefits received by each shall reflect gross proceeds
received, in the case of the Company from the sale of the Primary Shares and the
Over-Allotment Shares, if any, and in the case of the Selling Shareholder, from
the sale of the Secondary Shares. The relative fault of the Indemnifying Parties
on the one hand and of the Agents on the other hand shall be determined by
reference to, among other things, whether the matters or things referred to in
Sections 14.1 and 14.2 which resulted in such Claims relate to information
supplied by or steps or actions taken or done or not taken or done by or on
behalf of the Indemnifying Parties, or to information supplied by or steps or
actions taken or done or not taken or done by or on behalf of the Agents and the
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement, omission or misrepresentation, or other matter or thing
referred to in Sections 14.1 and 14.2. The parties agree that it would not be
just and equitable if contribution pursuant to this Section 15.1 were determined
by any method of allocation that does not take into account the equitable
considerations referred to above in this Section 15.1.



--------------------------------------------------------------------------------



 



- 42 -

15.2   For greater certainty, the Indemnifying Parties will not have any
obligation to contribute pursuant to this Section 15 in respect of any Claim
except to the extent the indemnity given by them in Section 14 of this Agreement
would have been applicable to that Claim in accordance with its terms, had that
indemnity been found to be enforceable and available to the Indemnified Parties.
  15.3   The rights to contribution provided in this section will be in addition
to and not in derogation of any other right to contribution which the
Indemnified Parties may have by statute or otherwise at law, provided that
Sections 15.1 and 15.2 will apply, mutatis mutandis, in respect of that other
right.   15.4   No party who has engaged in any fraud, wilful default,
fraudulent misrepresentation, negligence, wilful misconduct or reckless
disregard will be entitled to claim indemnity under Section 14.1 or 14.2 or
contribution under Section 15.1 from any Person who has not engaged in that
fraud, wilful default, fraudulent misrepresentation, negligence, wilful
misconduct or reckless disregard.   16.   Fees   16.1   In consideration of the
services to be rendered by the Agents in connection with the purchase and sale
of the Shares, the Agents shall be paid at the Time of Closing, a cash fee equal
to 6.00% (exclusive of federal goods and services tax, if applicable) of the
purchase price for each of the Share placed by the Agents, or US$0.165 per Share
(the “Agency Fee”) to be paid from the gross proceeds of the sale of the Shares
placed by the Agents. The obligations of the Company and the Selling Shareholder
to pay the Agency Fee shall arise at the Time of Closing and the Agency Fee
shall be fully earned by the Agents at that time.   16.2   As further
consideration for the services rendered by the Agents, the Company shall issue
to the Lead Agent and Haywood Securities Inc. Ordinary Share purchase options,
each such option entitling the holder to purchase one Ordinary Share at an
exercise price of US$2.75 per share for a period of 18 months from the date of
issuance of the Primary Shares under this Agreement (the “Agents’ Compensation
Options”), such Agents’ Compensation Options to be substantially in the form set
forth in Schedule B hereto. The number of Agents’ Compensation Options to be
issued to the Lead Agent and Haywood Securities Inc. shall be 3.0% and 0.625%,
respectively, of the aggregate number of Primary Shares and Over-Allotment
Shares sold hereunder.   16.3   The Agents among themselves agree that the
allocation of the Agency Fee paid to the Agents shall be:

         
Jennings Capital Inc.
    60.0 %
 
       
Tristone Capital Inc.
    27.5 %
 
       
Haywood Securities Inc.
    12.5 %



--------------------------------------------------------------------------------



 



- 43 -

17.   Expenses   17.1   Whether or not the purchase and sale of the Shares
pursuant to this Agreement is completed, the Company and the Selling Shareholder
shall be severally liable (in proportion to the number of Primary Shares and the
Over-Allotment Shares, if any, and Secondary Shares sold by each under this
Agreement) for all expenses of or incidental to the purchase, sale, delivery and
distribution of the Shares and of or incidental to all matters in connection
with the transactions set out in this Agreement including, without limitation:

  17.1.1   reasonable fees, expenses and disbursements of the Agents’ counsel
and the out-of-pocket expenses reasonably incurred by or on behalf of the Agents
including, without limitation, any advertising, printing, courier,
telecommunications, data search, roadshow presentations, travel or other
expenses, provided that the Lead Agent shall provide the Company with an
estimate of such expenses and seek the approval of the Company if such costs
appear likely to exceed $150,000, and the Company and Selling Shareholder shall
be liable for such expenses over $150,000 if they are reasonable and associated
with the Agents’ services and obligations under this Agreement;     17.1.2  
fees and expenses payable in connection with the qualification for distribution
of the Shares under applicable Securities Laws and the listing of the Shares on
the TSX;     17.1.3   the fees and expenses of the auditors of the Company, and
Canadian and foreign counsel to the Company, CanArgo and the Selling
Shareholder;     17.1.4   all costs incurred in connection with the preparation,
filing and printing of the Offering Documents and any Offered Share
certification costs; and     17.1.5   all fees and expenses of the Transfer
Agent and CDS;

    including Canadian federal goods and services tax and provincial sales tax
eligible in respect of any of the foregoing.   18.   All Terms to be Conditions
  18.1   The Company, CanArgo and the Selling Shareholder agree that the
conditions contained in Section 11 of this Agreement will be complied with
insofar as they relate to acts to be performed or caused to be performed by the
Company, CanArgo and the Selling Shareholder, as applicable, and that each will
use its best efforts to cause all of those conditions to be complied with
insofar as they relate to acts to be performed or caused to be performed by the
Company, CanArgo and the Selling Shareholder. Each certificate required to be
provided in accordance with the terms of this Agreement, signed by any



--------------------------------------------------------------------------------



 



- 44 -

  officer or officers of the Company, CanArgo or the Selling Shareholder and
delivered to the Agents or the Agents’ counsel, will constitute a representation
and warranty by the Company, CanArgo or the Selling Shareholder, as the case may
be, to each of the Agents as to the matters covered thereby. All
representations, warranties, covenants and other terms of this Agreement will be
and will be deemed to be conditions, and any breach or failure to comply with
any of them or any of the conditions set out in Section 11 will entitle each of
the Agents to terminate its obligation to offer the Shares, by written notice to
that effect given to the Company, CanArgo and the Selling Shareholder at or
prior to the Time of Closing. It is understood that the Agents may waive, in
whole or in part, or extend the time for compliance with, any of those terms and
conditions without prejudice to the rights of the Agents in respect of any of
those terms and conditions or any other or subsequent breach or non-compliance,
provided that to be binding on the Agents any such waiver or extension must be
in writing.   19.   Termination by Agents in Certain Events   19.1   Each Agent
will also be entitled to terminate its obligation to purchase the Offered Shares
by written notice to that effect given to the Company and the Selling
Shareholder at or prior to the Time of Closing if:

  19.1.1   any inquiry, action, suit, investigation or other proceeding (whether
formal or informal) in relation to the Company, or the Selling Shareholder, is
instituted or threatened or announced or any order is made by any Governmental
Body having jurisdiction over the Company (other than an inquiry, action, suit,
investigation or proceeding or order based solely upon the activities or alleged
activities of the Agents or the Selling Firms), which has not been rescinded,
revoked or withdrawn and which, in the opinion of that Agent, acting reasonably,
operates to prevent or materially restrict the distribution of the Shares in any
of the Qualifying Jurisdictions or Other Jurisdictions or would prevent or
materially restrict the distribution of the Shares under this Agreement or would
prevent or materially restrict trading in the Shares or would reasonably be
expected to have a Material Adverse Effect or to materially adversely effect the
market price or value of the Shares or any of them;     19.1.2   there should
occur any material change or any change in any material fact or other change,
event, development or fact such as is contemplated in Section 5 hereof, which,
in the opinion of that Agent, acting reasonably, results or would reasonably be
expected to result in the purchasers of a material number of Offered Shares
exercising their right under applicable legislation to withdraw or rescind from
their purchase thereof or sue for damages in respect thereof or would reasonably
be expected to have a Material Adverse Effect or to materially adversely effect
the market price or value of the Shares or any of them;     19.1.3   the state
of the financial markets in Canada or the United States becomes such that, in
the opinion of that Agent, acting reasonably, the Shares cannot be marketed
profitably;



--------------------------------------------------------------------------------



 



- 45 -

  19.1.4   there should develop, occur or come into effect or existence any
event, action, state, condition or major financial occurrence of national or
international consequence or any Law or regulation which, in the opinion of that
Agent, acting reasonably, seriously adversely affects or may seriously adversely
affect the financial markets in Canada, the United States or the Other
Jurisdictions or the business, operations or affairs of the Company and its
subsidiaries, taken as a whole, or the market price, value or marketability of
the Offered Shares or any of them;     19.1.5   the Agent shall become aware,
whether as a result of its due diligence review of the Company, and the
Subsidiaries, or otherwise, of any adverse material change or adverse material
fact, as determined by the Agent in its sole discretion, with respect to the
Company, the distribution of the Shares or the matters contemplated by this
Agreement which had not been publicly disclosed or disclosed in writing to the
Agent prior to the date of this Agreement; or     19.1.6   the Company, CanArgo
or the Selling Shareholder shall be in breach or default under or non-compliance
with any material representation, warranty, term or condition of this Agreement.

19.2   If this Agreement is terminated by any of the Agents pursuant to
Section 19.1 of this Agreement or is terminated pursuant to Section 19.4 of this
Agreement, there will be no further liability on the part of that Agent or of
the Company, CanArgo or the Selling Shareholder to that Agent, except in respect
of any liability which may have arisen or may later arise under Sections 14, 15,
17 and 18 of this Agreement.   19.3   The right of the Agents or any of them to
terminate their respective obligations under this Agreement is in addition to
all other remedies they may have in respect of any default, act or failure to
act of the Company, CanArgo or the Selling Shareholder in respect of any of the
matters contemplated by this Agreement. A notice of termination given by one
Agent under this Section 19 will not be binding upon the other Agents who have
not also executed such notice.   19.4   The offerings provided hereunder shall
be discontinued, and the parties’ obligations under this Agreement shall be
terminated (subject to Section 19.2 of this Agreement) if the minimum
subscription amount of US$24,999,999.75 has not been subscribed for prior to the
date that is 90 days following the date on which the Final MRRS Decision
Document is issued.   20.   Over-Allotment   20.1   In connection with the
distribution of the Offered Shares, the Agents and the Selling Firms (if any)
may over-allot or effect transactions which stabilize or maintain the market
price of the Offered Shares at levels above those which might otherwise prevail
in the open market, in compliance with Securities Laws. Those stabilizing
transactions, if any, may be discontinued at any time.



--------------------------------------------------------------------------------



 



- 46 -

21.   Further Transactions   21.1   The Company grants to the Lead Agent the
right of first refusal to act as its sole and exclusive agent (in respect of a
best efforts offering), or its sole and exclusive underwriter (in respect of an
underwritten or bought deal offering), as the case may be, subject to
Section 21.1.6, with respect to any private placement or distribution to the
public, if any, of any equity securities of the Company (including without
limitation, special warrants) for a period of 12 months following the Closing
Date. The right of first refusal shall be subject to the following terms:

  21.1.1   in the event the Company proposes to conduct a private placement or a
distribution to the public of any of the Company’s equity securities or in the
event the Company receives a binding proposal (or a proposal which would be
binding and enforceable if it were executed and delivered by the parties
thereto) from a registered Canadian or American investment dealer or dealers,
other than the Lead Agent (collectively, a “Dealer”), pursuant to which a Dealer
agrees or offers to act as the Company’s agent or underwriter to conduct a
private placement or a distribution to the public of any of the Company’s
securities, whether on an agency, underwritten or bought-deal basis, the Company
shall forthwith provide written notice (the “Notice”) thereof to the Lead Agent;
    21.1.2   the Notice shall contain the terms and conditions pursuant to which
the Company proposes to make the offering or the Dealer has proposed to act as
the Company’s agent or underwriter, including the consideration proposed to be
paid to a Dealer for its services and the consideration to be received by the
Company for its securities, if known;     21.1.3   the Lead Agent shall have a
period of two business days after receipt of the Notice (the “Notice Period”)
from the Company to elect in writing to act as agent or underwriter, as the case
may be, on behalf of the Company on the terms and conditions contained in the
Notice (provided that, notwithstanding the terms and conditions contained in the
Notice, in the event that the Lead Agent elects in writing to act as agent or
underwriter, as the case may be, the Lead Agent shall be entitled to not less
than 50% of the aggregate syndicate position of said private placement or
distribution to the public) and, if the Lead Agent so elects, the Company hereby
agrees to engage the Lead Agent to conduct the said private placement or
distribution to the public as its agent or underwriter, as the case may be;    
21.1.4   if the Lead Agent declines or fails to elect within the Notice Period
to conduct the private placement or distribution to the public as agent or
underwriter on behalf of the Company on the terms and conditions set out in the
Notice, the Company shall be entitled for a period of 60 days beginning upon the
expiry of the Notice Period, to engage a Dealer on substantially the same terms
and conditions as set forth in the Notice. Upon expiry of such 60 day period, or
in the event that such terms and conditions of the proposed offering, or
proposal from the Dealer, as the case



--------------------------------------------------------------------------------



 



- 47 -

      may be, change materially, the Company shall not be entitled to enter an
engagement or agreement with another dealer, or the Dealer, as the case may be,
without again complying with Section 21.1.1 to 21.1.4 inclusive, mutatis
mutandis;     21.1.5   in the event that the Company does not engage the Lead
Agent or the Dealer in connection with the proposed private placement or
distribution to the public in accordance with the foregoing, the provisions of
this Section 21 shall apply to the next proposal by a dealer, mutatis mutandis;
and     21.1.6   in the event the Lead Agent elects in writing to act as agent
or underwriter to the Company pursuant to Section 21.1.3, the Lead Agent may
enter into arrangements with other investment dealers registered to sell
securities in the jurisdictions in which said private placement or distribution
to the public is to be conducted, at no additional cost to the Company, whereby
such other investment dealers will be permitted to solicit subscriptions with
respect to the said private placement or distribution. The arrangement between
the Lead Agent and such investment dealers shall be on such terms and subject to
such conditions as the Lead Agent may deem appropriate.

22.   Notice   22.1   Any notice or other communication required or permitted to
be given under this Agreement will be in writing and will be delivered to:

         
(a)
  in the case of the Company:   P.O. Box 524
 
      St. Peter Port
 
      Suite 3, Borough House, Rue du Pre
 
      Guernsey, GY1 6EL, Channel Islands
 
      Attention: Chief Executive Officer
 
      Facsimile No.: +44 1481 729982
 
       
 
  with a copy to:   Borden Ladner Gervais LLP
 
      Scotia Plaza, 40 King Street West
 
      Toronto, ON M5H 3Y4
 
      Attention: Philippe Tardif
 
      Facsimile No.: (416) 361-2559
 
       
(b)
  in the case of CanArgo or the Selling Shareholder:   P.O. Box 291
St. Peter Port
Guernsey, GY1 3RR, Channel Islands
Attention: Vincent McDonnell
Facsimile No.: +44 1481 729982
 
       
 
  with a copy to:   Borden Ladner Gervais LLP
 
      Scotia Plaza, 40 King Street West



--------------------------------------------------------------------------------



 



- 48 -

         
 
      Toronto, ON M5H 3Y4
 
      Attention: Philippe Tardif
 
      Facsimile No.: (416) 361-2559
 
       
 
  and to:   Satterlee Stephens Burke & Burke LLP
 
      230 Park Avenue, Suite 1130
 
      New York, NY 10164
 
      Attention: Peter A Basilevsky
 
      Facsimile No.: (212) 818-9606
 
       
(c)
  in the case of the Agents:   Jennings Capital Inc.
 
      2600, 520-5th Avenue S.W.
 
      Calgary, AB T2P 3R7
 
      Attention: David McGorman
 
      Facsimile No.: (403) 292-0979
 
       
 
      Tristone Capital Inc.
 
      2020, 335-8th Avenue S.W.
 
      Calgary, AB T2P 1C9
 
      Attention: Brad Hurtubise
 
      Facsimile No.: (403) 539-4365
 
       
 
      Haywood Securities Inc.
 
      301, 808-1st Street S.W.
 
      Calgary, AB T2P 1M9
 
      Attention: Bill Kanters
 
      Facsimile No.: (403) 509-1991
 
       
 
  with a copy to:   Blake, Cassels & Graydon LLP
 
      3500 Bankers Hall East
 
      855 – 2nd Street SW
 
      Calgary, Alberta T2P 4J8
 
      Attention: Daniel McLeod
 
      Facsimile No.: (403) 260-9700

    The parties may change their respective addresses for notices by notice
given in the manner set out above. Any notice or other communication will be in
writing, and unless delivered personally to the addressee or to a responsible
officer of the addressee, as applicable, will be given by facsimile and will be
deemed to have been given when (i) in the case of a notice delivered personally
to a responsible officer of the addressee, when so delivered; and (ii) in the
case of a notice delivered or given by facsimile, on the first Business Day
following the day on which it is sent.



--------------------------------------------------------------------------------



 



- 49 -

23.   Miscellaneous   23.1   Except with respect to Sections 14, 15, 18, 19 and
21 of this Agreement, all transactions and notices on behalf of the Agents under
this Agreement or contemplated by this Agreement may be carried out or given on
behalf of the Agents by the Lead Agent and the Lead Agent will in good faith
discuss with the other Agents the nature of any of the transactions and notices
prior to giving effect to them or the delivery of them, as the case may be.  
23.2   This Agreement will be governed by and interpreted in accordance with the
laws of the Province of Alberta and the federal laws of Canada applicable
therein.   23.3   The parties hereby irrevocably and unconditionally consent to
and submit to the courts of Alberta for any actions, suits or proceedings
arising out of or relating to this Agreement or the matters contemplated hereby
(and agree not to commence any action, suit or proceeding relating thereto
except in such courts) and further agree that service of any process, summons,
notice or document by single registered mail to the address of the parties set
forth in this Agreement shall be effective service of process for any action,
suit or proceeding brought against any party in such court. The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the matters
contemplated hereby in the courts of Alberta and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding so brought has been brought in an inconvenient
forum.   23.4   Time will be of the essence of this Agreement and, following any
waiver or indulgence by any party, time will again be of the essence of this
Agreement.   23.5   The words “hereof”, “hereunder” and similar phrases mean and
refer to this Agreement.   23.6   All representations, warranties, covenants and
agreements of the Company, CanArgo and the Selling Shareholder contained in this
Agreement or contained in documents submitted pursuant to this Agreement and in
connection with the transaction of purchase and sale contemplated by this
Agreement will survive the purchase and sale of the Shares and the termination
of this Agreement and will continue in full force and effect for the benefit of
the Agents for a period of three years after the Closing Date, regardless of any
subsequent disposition of the Shares or any investigation by or on behalf of the
Agents with respect thereto, except for the representations of the Selling
Shareholder as to title to the Secondary Shares which will survive indefinitely.
The Agents will be entitled to rely on the representations and warranties of the
Company, CanArgo and the Selling Shareholder contained in this Agreement or
delivered pursuant to this Agreement notwithstanding any investigation which the
Agents may undertake or which may be undertaken on the Agents’ behalf.   23.7  
Each of the parties to this Agreement will be entitled to rely on delivery of a
facsimile copy of this Agreement and acceptance by each party of any such
facsimile copy will be



--------------------------------------------------------------------------------



 



- 50 -

    legally effective to create a valid and binding agreement between the
parties to this Agreement in accordance with the terms of this Agreement.   23.8
  This Agreement may be executed in any number of counterparts, each of which
when so executed will be deemed to be an original and all of which, when taken
together, will constitute one and the same agreement.   23.9   To the extent
permitted by applicable law, the invalidity or unenforceability of any
particular provision of this Agreement will not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.   23.10   Except
as provided for herein, this Agreement and the other documents referred to in
this Agreement constitute the entire agreement between the Agents, the Company,
CanArgo and the Selling Shareholder relating to the subject matter of this
Agreement and supersede all prior agreements between those parties with respect
to their respective rights and obligations in respect of the transactions
contemplated under this Agreement.   23.11   The terms and provisions of this
Agreement will be binding upon and enure to the benefit of the Company, CanArgo
and the Selling Shareholder and the Agents and their respective successors and
assigns; provided that, except as otherwise provided in this agreement, this
Agreement will not be assignable by any party without the written consent of the
others and any purported assignment without that consent will be invalid and of
no force and effect.



--------------------------------------------------------------------------------



 



- 51 -



If this letter accurately reflects the terms of the transactions which we are to
enter into and are agreed to by you, please communicate your acceptance by
executing the enclosed copies of this letter where indicated and returning them
to us.
Yours very truly,

                  JENNINGS CAPITAL INC.
 
           
 
  Per:   “David McGorman”    
 
           
 
                TRISTONE CAPITAL INC.
 
           
 
  Per:   “R. Bradley Hurtubise”    
 
           
 
                HAYWOOD SECURITIES INC.
 
           
 
  Per:   “William A. Kanters”    
 
           



--------------------------------------------------------------------------------



 



- 52 -

Accepted and agreed to by the undersigned as of the date of this letter first
written above.

          TETHYS PETROLEUM LIMITED
 
       
Per:
  “Dr. David Robson”    
 
       
 
        CANARGO ENERGY CORPORATION
 
       
Per:
  “Vincent McDonnell”    
 
       
 
        CANARGO LIMITED
 
       
Per:
  “Vincent McDonnell”    
 
       





--------------------------------------------------------------------------------



 



SCHEDULE A
UNITED STATES OFFERS AND SALES
SCHEDULE A
U.S. SELLING RESTRICTIONS

1.   Definitions       In this Schedule, the following words and phrases shall
have the following meanings. Capitalized terms that are not defined in this
Schedule shall have the meanings given to them in the Agency Agreement to which
this Schedule A is attached:

  (a)   “Directed Selling Efforts” means “direct selling efforts” as that term
is defined in Rule 902 of Regulation S. Without limiting the foregoing, but for
greater clarity, such term means, subject to the exclusions from the definition
of “directed selling efforts” contained in Regulation S, any activity undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Shares, and
includes, without limitation, the placement of any advertisement in a
publication with a general circulation in the United States that refers to the
offering of any of the Shares;     (b)   “Foreign Issuer” means foreign issuer
as that term is defined in Rule 902 of Regulation S. Without limiting the
foregoing, but for greater clarity, it means any issuer that is (1) the
government of any country, or of any political subdivision of a country, other
than the United States; or (2) a Company or other organization incorporated
under the laws of any country other than the United States, except an issuer
meeting the following conditions: (a) more than 50 percent of the outstanding
voting securities of such issuer are directly or indirectly owned of record by
residents of the United States; and (b) any of the following: (i) the majority
of the executive officers or directors are United States citizens or residents,
(ii) more than 50 percent of the assets of the issuer are located in the United
States, or (iii) the business of the issuer is administered principally in the
United States;     (c)   “Institutional Accredited Investors” means institutions
that are “accredited investors” within the meaning of Rule 501(a)(1), (a)(2),
(a)(3) or (a)(7) under Regulation D under the U.S. Securities Act;     (d)  
“Regulation D” means Regulation D adopted by the SEC under the U.S. Securities
Act;     (e)   “Regulation S” means Regulation S adopted by the SEC under the
U.S. Securities Act;     (f)   “Rule 144A” means Rule 144A adopted by the SEC
under the U.S. Securities Act;



--------------------------------------------------------------------------------



 



- 2 -



  (g)   “SEC” means the United States Securities and Exchange Commission;    
(h)   “Section 4(2)” means Section 4(2) of the U.S. Securities Act;     (i)  
“Substantial U.S. Market Interest” means substantial U.S. market interest as
that term is defined in Rule 902(j) of Regulation S;     (j)   “Agent Affiliate”
means Jennings Capital (USA) Inc.;     (k)   “United States” means the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia;     (l)   “U.S. Exchange Act” means the
United States Securities Exchange Act of 1934, as amended; and     (m)   “U.S.
Securities Act” means the United States Securities Act of 1933, as amended.

2.   U.S. Securities Matters       The Agents and the Company agree as follows:

  (a)   The Agents acknowledge that none of the Shares have been or will be
registered under the U.S. Securities Act and that the Shares are being offered
and sold pursuant to U.S. Securities Laws and in reliance upon and in compliance
with Regulation S and may not be offered or sold within the United States except
pursuant to an exemption from the registration requirements of the U.S.
Securities Act provided in connection with sales to Institutional Accredited
Investors, and represent and agree that neither the Agents nor the Agent
Affiliate, nor any person acting on their behalf (a) has made or will make any
Directed Selling Efforts, (b) has made or will make (except to the extent
permitted by this Section 2) (1) any offer to sell or solicitation of any offer
to buy any of the Shares to any person in the United States or (2) any sale of
the Shares to any person unless, at the time the order to purchase such Shares
was placed, such person was outside the United States or the seller of such
Shares and any person acting on its behalf reasonably believe that, at the time
the order to purchase such Shares was placed, such person was outside the United
States within the meaning of Regulation S, or (c) has taken or will take any
action that would constitute a violation of Regulation M under the U.S. Exchange
Act. The Agents agree that all offers and sales in the United States shall be
made by the Agent Affiliate in compliance with all applicable federal and state
laws and regulations governing registration and conduct of broker-dealers.    
(b)   The Company and the Agents agree that the Shares may be offered and sold
in the United States pursuant only to an exemption from the registration
requirements of the U.S. Securities Act and only to institutions the offeror had
reasonable basis to believe and did believe to be Institutional Accredited
Investors and, on the date



--------------------------------------------------------------------------------



 



- 3 -

      hereof, continues to believe that each purchaser is an Institutional
Accredited Investor.     (c)   In connection with the offers and sales in the
United States, the Agents agree for themselves and for their affiliates not to
offer or sell, or to solicit any offer to buy, by any form of general
solicitation or general advertising (as those terms are used in Regulation D) or
in any manner involving a public offering within the meaning of Section 4(2).  
  (d)   The Agents agree that offers to sell, solicitations of offers to buy and
sales of Shares in the United States shall be made only in transactions that are
exempt from the registration or qualification requirements of applicable U.S.
state securities (“Blue Sky”) laws, in accordance with the applicable U.S.
federal and state requirements relating to the registration of brokers and
dealers only by the Agent Affiliate, and only to persons who, prior to the sale
and delivery of the Shares to them, execute and deliver an investor
representation letter in the form agreed upon by the parties hereto.     (e)  
The Company represents that it is and as of the date of issuance of the Shares
will be a Foreign Issuer and that as of the date hereof there is and as of the
date of issuance of the Shares there will be no Substantial U.S. Market Interest
in the Shares.     (f)   The Company agrees that, for so long as any of the
Shares are outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the U.S. Securities Act and it is not subject to and in
compliance with Section 13 or Section 15(d) of the U.S. Exchange Act nor exempt
from reporting pursuant to Rule 12g3-2(b) under the U.S. Exchange Act, it will,
unless the Shares may be resold pursuant to Rule 144(k) under the U.S.
Securities Act, timely furnish to any holder of the Shares, or any prospective
purchaser thereof designated by a holder, upon the request of such holder or
prospective purchaser, the information specified by Rule 144A(d)(4).     (g)  
Each of the Company, CanArgo and the Selling Shareholder represent and agree
that neither it, nor any of its affiliates, nor any person (other than the
Agents and the Agent Affiliate as to which the Company, CanArgo and the Selling
Shareholder makes no representation) acting on behalf of it or its affiliates:

  (i)   has made or will make any Directed Selling Efforts, or has taken or will
take any action, including any Directed Selling Efforts, that would (A) cause
the exemptions from registration relied upon by the Agents in connection with
offers and sales to Institutional Accredited Investors or the exclusion from
registration afforded by Regulation S to be unavailable for offers and sales of
the Shares pursuant to this Agreement; or (B) constitute a violation of
Regulation M under the U.S. Exchange Act;



--------------------------------------------------------------------------------



 



- 4 -

  (ii)   in connection with the offer or sale of the Shares, the Agents’
Compensation Options or Option Shares, has engaged or will engage in any general
solicitation or general advertising (as those terms are used in Regulation D);  
  (iii)   has made or will make (1) any offer to sell or solicitation of any
offer to buy any of the Shares to any person in the United States or (2) any
sale of the Shares to any person unless, at the time the order to purchase such
Shares was placed, such person was outside the United States or the seller of
such Shares and any person acting on its behalf reasonably believe that, at the
time the order to purchase such Shares was placed, such person was outside the
United States within the meaning of Regulation S;     (iv)   has taken or will
take any action that would constitute a violation of Regulation M under the U.S.
Exchange Act; and     (v)   within the six month period prior to the date hereof
has offered or sold in the United States any Shares or other securities of the
Company that would be “integrated” with the sale of the Shares pursuant to
Regulation D under the U.S. Securities Act.

  (h)   The Agents have not entered, and will not enter, into any contractual
arrangements with respect to the distribution of the Shares in the United States
other than as provided herein (except with an affiliate of any of the Agents),
except that nothing in this Section shall in any way restrict offers and sales
in accordance with the provisions of this Agreement.     (i)   The Agents shall
cause the Agent Affiliate to agree, for the benefit of the Company, to the same
provisions as are contained in this Section 2.     (j)   Each of the Agents will
deliver to Subscribers of the Shares in the United States, through the Agent
Affiliate, a copy of the same information relating to the Company as provided to
Subscribers in Canada and the Agents agree that they have not and will not use
any written material other than such documents in connection therewith; each
offeree was provided with a copy of the U.S. Placement Memorandum and no other
written material has been or will be used in connection with offers and sales of
the Shares.     (k)   The Agents severally and not jointly covenant and agree
with the Company that they will:

  (i)   offer and sell the Shares in the United States only through the Agent
Affiliate duly registered as a U.S. broker-dealer in the applicable
jurisdictions to permit it to offer and sell the Shares and which affiliate will
be bound by the provisions of this Agreement and will otherwise comply with
applicable U.S. broker dealer laws;



--------------------------------------------------------------------------------



 



- 5 -



  (ii)   not make any other contractual arrangements for the distribution of the
Shares in the United States without the prior consent of the Company; and    
(iii)   obtain and/or deliver, as applicable, such information and documents
with respect to the issue of the Shares as may be required by U.S. Securities
Laws. In particular, prior to any sale of Shares in the United States or to a
person who was offered Shares in the United States, it caused each purchaser
thereof to sign a U.S. investor’s representation letter containing
representations, warranties and agreements to the Company in the form agreed
between the parties hereto.

(l)   At least one business day prior to the Closing Date, the Lead Agent shall
cause the Agent Affiliate to provide the Company with a list of all purchasers
of Offered Shares in the United States.   (m)   At closing, the Lead Agent,
together with the Agent Affiliate, who has offered or sold Offered Shares in the
United States, will provide a certificate, substantially in the form of
Schedule A-1 hereto.   (n)   Each of the Agents agrees that the certificates for
Shares will bear the legend provided for in the U.S. Placement Memorandum.   (o)
  The Company is not registered or, assuming the Company were not a Foreign
Issuer, required to be registered as an “investment company” pursuant to the
provisions of the U.S. Investment Company Act of 1940.   (p)   The Company will:

  (i)   use, and will cause any direct and indirect subsidiary to use,
commercially reasonable efforts to avoid classification as a passive foreign
investment company (“PFIC”) within the meaning of Section 1297 of the United
States Internal Revenue Code of 1986, as amended (the “Code”), for the current
year or any subsequent year. The Company agrees, at the Company’s expense, to
make available to any U.S. Investor (as defined below) upon request, the books
and records of the Company and any of its direct and indirect subsidiaries, and
to provide information to such U.S. Investor pertinent to the Company’s or any
subsidiary’s status or potential status as a PFIC. Upon a determination by the
Company, any U.S. Investor or any taxing authority that the Company or any
direct or indirect subsidiary has been or is likely to become a PFIC, the
Company will provide such U.S. Investor, at the Company’s expense, with all
information reasonably available to the Company or any of its subsidiaries to
permit such U.S. Investor to (i) accurately prepare all tax returns and comply
with any reporting requirements as a result of such determination and (ii) make
any election (including, without limitation, a “qualified electing fund”
election under Section 1295 of the Code), with respect to the Company or any of
its direct or indirect subsidiaries, and comply with



--------------------------------------------------------------------------------



 



- 6 -

      any reporting or other requirements incident to such election. If a
determination is made by the Company, any U.S. Investor or any taxing authority
that the Company is a PFIC for a particular year, then for such year and for
each year thereafter, the Company, at the Company’s expense, will also provide
each known U.S. Investor with a completed “PFIC Annual Information Statement” as
required by Treasury Regulation Section 1.1295-1(g) and otherwise comply with
applicable Treasury Regulation requirements. The Company will promptly notify
the U.S. Investors of any assertion by the U.S. Internal Revenue Service that
the Company or any of its subsidiaries is or is likely to become a PFIC, and    
(ii)   (A) furnish to each U.S. Investor upon its reasonable request, on a
timely basis, and at the Company’s expense, all information necessary to satisfy
the U.S. income tax return filing requirements of such U.S. Investor (and, as
applicable, each “United States shareholder” of the Company as defined by
Section 951(b) of the Code that owns a direct or indirect interest in such U.S.
Investor (a “U.S. Shareholder”)) arising from its investment in the Company and,
as applicable, relating to the Company’s or any subsidiary’s classification as a
“controlled foreign Company” (“CFC”) within the meaning of Section 957 of the
Code; and (B) use commercially reasonable efforts to avoid generating for any
taxable year in which the Company or any subsidiary is a CFC, amounts includible
in the income of a U.S. Investor or U.S. Shareholder pursuant to Section 951 of
the Code (a “Section 951 Inclusion”). As applicable, if the Company or any
subsidiary ceases to be a CFC at any time, the Company will provide prompt
written notice to known U.S. Investors if at any time thereafter the Company
becomes aware that it or any subsidiary has become a CFC. Upon written request
of a U.S. Investor from time to time, subject to obtaining the consent of its
shareholders to release such information, the Company will promptly provide in
writing such information in its possession concerning its shareholders and, to
the Company’s actual knowledge, the direct and indirect interest holders in each
shareholder sufficient for such U.S. Investor to determine whether the Company
is a CFC.

For purposes of paragraphs (i) and (ii) of this Section 2(p): (a) “U.S.
Investor” means (A) any holder of Common Shares that is a United States person
and (B) any holder of Ordinary Shares that is an entity treated as a foreign
partnership for U.S. federal income tax purposes, one or more of the owners of
which are United States persons; (b) “United States person” means any person
described in Section 7701(a)(30) of the Code.



--------------------------------------------------------------------------------



 



SCHEDULE B-1
AGENTS’ CERTIFICATE
In connection with the offer and sale of Ordinary Shares (the “Securities”) of
Tethys Petroleum Limited (the “Company”) to one or more U.S. institutional
accredited investors (the “U.S. Purchasers”), the undersigned, ___, on behalf of
the several Agents (the “Agents”) referred to in the Agency agreement dated as
of ___, 2007 among the Company and the Agents (the “Agency Agreement”) and ___,
as its U.S. Affiliate, who has signed below in its capacity as placement agent
in the United States for the Agents (the “U.S. Placement Agent”), do hereby
certify that:

  (a)   the U.S. Placement Agent is a duly registered broker or dealer with the
United States Securities and Exchange Commission, is a member of, and in good
standing with, the National Association of Securities Dealers, Inc. and all
offers and sales of Securities in the United States will be effected by the U.S.
Placement Agent in accordance with all U.S. broker-dealer requirements;     (b)
  all offers and sales of Securities in the United States were made to
institutional “accredited investors” within the meaning of
Rule 501(a)(1),(2),(3) or (7) of the United States Securities Act of 1933, as
amended (“Institutional Accredited Investors”);     (c)   we have not solicited
offers for, or offers to sell, the Securities by means of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”) including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees had been invited by
general solicitation or general advertising, in connection with the offer or
sale of the Securities or the securities to be issued thereunder in the United
States;     (d)   each offeree of the Securities in the United States has been
sent a copy of the same information in respect of the Company as provided to
Canadian subscribers (the “Offering Documents”), including the U.S. Placement
Memorandum, and we have not used and will not use any written material other
than the Offering Documents;     (e)   immediately prior to transmitting the
Offering Documents to offerees, we had reasonable grounds to believe and did
believe that each offeree was an Institutional Accredited Investor and, on the
date hereof, we continue to believe that each purchaser of the Securities in the
United States or who was offered Securities in the United States is an
Institutional Accredited Investor;     (f)   prior to any sale of Securities in
the United States, we caused each purchaser in the United States or who was
offered Securities in the United States to sign a U.S.



--------------------------------------------------------------------------------



 



 

      investor’s representation letter substantially in the form agreed between
the parties to the Agency Agreement;     (g)   neither we, nor any of our
affiliates, have taken or will take any action which would constitute a
violation of Regulation M under the United States Securities Exchange Act of
1934, as amended; and     (h)   the offering of the Securities in the United
States has been conducted by us in accordance with the terms of the Agency
Agreement.         Dated:                     , 2007

     
                                        , on its behalf and on
behalf of the Agents
                                          , as U.S.
Placement Agent



--------------------------------------------------------------------------------



 



 

SCHEDULE B
FORM OF AGENTS’ COMPENSATION OPTIONS

 